   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 1 of 98




                      EXHIBIT 1
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 2 of 98




             ZOOM- RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT

THIS ZOOM-RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT ("Agreement") is made
and entered into as of October 8, 2013 (the "Effective Date") by and between Zoom
Video Communications, Inc., having its principal place of business at 4633 Old Ironsides
Dr. #408 , Santa Clara, CA 95054 USA ("Zoom"), and RingCentral, Inc., having its
principal place ofbusiness at 1400 Fashion Island Blvd., ih Floor, San Mateo, CA 94404
USA ("RingCentral"). RingCentral and Zoom are referred to herein individually as a
"Party" and collectively as the "Parties".

WHEREAS , Zoom offers a web service which enables web meetings and high definition
video conferences on personal computers and mobile devices;

WHEREAS, RingCentral and Zoom desire RingCentral to resell the Zoom service;

NOW, THEREFORE, in consideration of the promises, agreements, representations,
covenants and warranties herein contained, the Parties agree as follows .

1. Defmitions.

   (a)   "Affiliate" means any legal entity worldwide in which a Party, directly or
         indirectly, owns more than fifty percent (50%) of the stock, shares, membership
         or other indicia of ownership, entitled to vote for the board of directors or other
         governing body of such entity.

   (b)   "CLD" shall mean the commercial launch date of the Service by RingCentral,
         that is, the date the Service is available for purchase by RingCentral customers.

   (c)   "Customer" shall mean a third party that purchases the Service from
         RingCentral or its Affiliates.

   (d)   "Customer Agreement" shall mean the agreement between a Customer and
         RingCentral pursuant to which the Customer obtains the Service.

   (e)   "Errors" shall mean the failure of one or more functions of the Service to
         perform as described in the Specifications.

   (f)   "Intellectual Property Rights" shall mean all rights in and to trade secrets,
         patents, copyrights, trademarks, know-how, as well as moral rights and similar
         rights of any type under the laws of any governmental authority, domestic or
         foreign.

   (g)   "Marks" shall mean "Zoom" and "Unified Meeting Experience".

   0!    ·"Service" shall mean the Zoom Unified Meeting Experience Service, as more
          fully described in Exhibit A and the Specifications. The Service is currently
          available only in English, but other language versions will be included as part of

CONFIDENTIAL                                  1

                                                                        EXHIBIT 1, Page 1 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 3 of 98

                                               Zoom-RingCentral Strategic Alliance Agreement


           the Service and licensed to RingCentral and its Affiliates at no extra charge if
           and when they are made generally available by Zoom. Zoom shall localize the
           Service to British English, Canadian French, French, and Spanish with a
           reasonable period of time of request by RingCentral. In addition, Zoom and
           RingCentral shall mutually agree to localize the Service for any additional
           languages.

     (i)   "Service Fees" shall mean the fees that Zoom charges RingCentral for the
           Service when RingCentral resells the Service to Customers. The initial Service
           Fees are specified in Exhibit B and are subject to change as specified in
           Section 6.

     (j)   "SLA" shall mean the service level agreement and other terms set forth in
           Exhibit G.

     (k)   "Specifications" shall mean Exhibit A and more detailed written specifications
           provided by Zoom to describe the Service. The Specifications shall be updated
           by Zoom in writing for future releases of the Service.

     (I)   "Territory" shall mean worldwide, subject to: (a) export control and anti-
           terrorist laws, regulations and restrictions, (b) language availability, and (c)
           performance limitations based on Zoom and telecommunications infrastructure.

2.   Appointment and Training and Materials

     (a) Appointment. Zoom hereby appoints RingCentral, and RingCentral accepts the
         right for RingCentral, to market and resell the Service (as incorporated into
         RingCentral's or its Affiliates own services or services provided in conjunction
         with its or its Affiliates' partners and resellers, whether as a standard feature or a
         feature at additional cost, in accordance with this Agreement) in the Territory.
         For the avoidance of doubt, nothing in this Agreement shall be construed as
         requiring RingCentral to incorporate the Service into RingCentral's products and
         services. Zoom hereby grants RingCentral and its Affiliates a worldwide, non-
         exclusive, non-transferable (except in connection with an assignment permitted
         under this Agreement), royalty-free, paid-up, sublicensable (to RingCentral's and
         its Affiliates' resellers, partners, and end users) license to use, copy, distribute,
         display, perform, import, make, sell, offer to sell, and exploit (and have others do
         any of the foregoing on or for RingCentral's or any of its Affiliates' behalf or
         benefit) the Service in the Territory for the term of this Agreement, as permitted
         by this Agreement.

     (b) Provision of the Service. Throughout the term of this Agreement, Zoom shall
         provide the Service to RingCentral and its Affiliates and its and its Affiliates'
         Customers in accordance with the SLA.

     (c) Limited Exclusivity. The parties acknowledges that the relationship set forth in
         this Agreement is non-exclusive and that each Party is free to enter into other
         referral and resale arrangements without notice or compensation to the other

CONFIDENTIAL                                    2
                                                                          EXHIBIT 1, Page 2 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 4 of 98

                                              Zoom-RingCentral Strategic Alliance Agreement


        Party, except as limited by Exhibit C.

     (d) Training and Documentation. A reasonable period of time before the launch of
         the Service, but in no event less than forty- five (45) days before launch, and as
         reasonably necessary thereafter, Zoom will provide, at no additional cost to
         RingCentral, training and documentation to the sales, operations, and support
         personnel of RingCentral to familiarize them with the Service, including copies of
         documentation for the Service and Zoom Hybrid Meeting Connector. The training
         and documentation will explain at least how to use the Service, how to
         troubleshoot problems, common problems Customers encounter with the Service,
         and how to use, .maintain, and configure the Zoom Hybrid Meeting Connector.
         RingCentral will be responsible for any Customer training other than help pages
         incorporated in the Service.

3.   Responsibilities.

     (a) Hosting. Zoom will be responsible for installing, configuring, testing, hosting,
         managing, maintaining and providing the Service. At RingCentral's option,
         RingCentral may install, host, manage and maintain the Zoom Hybrid Meeting
         Connector on RingCentral servers with technical support from Zoom. Zoom shall
         be solely responsible for its own development, integration and similar services in
         connection with this Section 3(a).

        Support. RingCentral is responsible for all Tier 1 and Tier 2 support and training
        for the Services. Tier 1 and Tier 2 support includes all interaction with Customers,
        directing end users to information included in the end user help pages, escalating
        issues to Zoom which require Tier 3 support, and integration of the Service with
        the RingCentral website in accordance with Section 14. Zoom is responsible for
        providing Tier 3 support to RingCentral support personnel. Tier 3 support
        includes answering questions and providing information not included in the end
        user help pages and providing work-arounds and/or resolutions for lack of
        availability of the Service or Errors. Tier 3 support shall be conducted in
        accordance with Exhibit F and meet the requirements of the SLA.

     (c) Customer Management. RingCentral is responsible for sale of the Services to
         Customers, entering into Customer Agreements with Customers, and account
         management for the Customers, including all billing and collection of Service fees
         from Customers. Customers, and all information associated with Customers
         obtained through this Agreement, shall remain the sole and exclusive property of
         RingCentral.

     (d) Customer Contact by Zoom Prohibited. Contact by Zoom of Customers in any
         form, direct or indirect, including but not limited to face-to-face contact,
         telephone contact, e-mail contact, and written contact, is prohibited unless
         RingCentral first provides written consent in its sole discretion. Zoom's failure to
         comply with this Section 3(d) will be considered a material breach of this
         Agreement, and RingCentral may, in addition to remedies available under this


CONFIDENTIAL                                     3
                                                                         EXHIBIT 1, Page 3 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 5 of 98

                                           Zoom-RingCentral Strategic Alliance Agreement


     Agreement and in law or equity, immediately terminate this Agreement.
     Notwithstanding the foregoing, Zoom is free to communicate with persons, who
     may include Customers, to the extent Zoom has acquired contact information for
     such persons independently of this Agreement, provided that Zoom shall not
     knowingly attempt to convert Customers from RingCentral to Zoom.

  (e) Branding. The Service shall display the RingCentral brand specified by
      RingCentral. In-meeting session windows in the Service shall be branded
      "powered by Zoom" in a reasonably conspicuous location. No in-meeting session
      windows in the Service shall be branded "powered by Zoom" or otherwise display
      "Zoom" when RingCentral's products and services are sold through
      RingCentral's carrier partners, including without limitation AT&T.

  (f) Software Client Development for RingCentral. Zoom shall develop, test, and
      provide to RingCentral software clients for the Service for the Microsoft
      Windows, Mac OS, iOS, and Android operating systems, of versions to be
      mutually agreed to by the Parties (collectively, "Service Clients"). The Service
      Clients shall conform to the Specifications. Zoom shall provide all of the Service
      Clients to RingCentral no later than the Effective Date. RingCentral shall accept
      or reject all of the Service Clients in its reasonable discretion within ninety (90)
      days of receipt of the release candidate Service Clients from Zoom. If
      RingCentral determines that a Service Client is not in conformance with the
      Specifications, it shall so notify Zoom in writing and specify the non-
      conformance in reasonable detail (the "Review Notice"). If a Review Notice is
      sent, Zoom shall have ten (10) days following receipt of such Review Notice to
      remedy the identified non-conformance and resubmit the applicable Service
      Client for subsequent review in accordance with this provision. If RingCentral
      determines in its reasonable discretion that the Service Client still does not
      conform to the Specifications, RingCentral may elect one of the following
      alternatives by notifying Zoom thereof: (i) extend the acceptance period so that
      Zoom may remedy the defects and RingCentral can retest the Service Client in
      accordance with the procedure set forth above; (ii) accept the Service Client and
      at a reasonably reduced Service Fee (with shall reflect, among other things, the
      nonconformance of the Service Client and the delay in delivery), over which the
      parties shall promptly negotiate reasonably and in good faith; or (iii) immediately
      terminate this Agreement without penalty. Acceptance under this provision shall
      not affect any SLA or warranty obligation of Zoom under this Agreement.

     Zoom shall maintain and update the Service Clients for new versions of the
     applicable operating systems and as necessary to comply with Section 8(c).

  (g) Ownership of Intellectual Property. RingCentral shall be the exclusive owner
      of all right, title, and interest in and to all (i) RingCentral Internal Development
      (as defined below); (ii) any logos, trademarks or other materials provided by
      RingCentral to Zoom for inclusion in the Service Clients ("RC Elements"); and
      (iii) software or other materials developed by Zoom for RingCentral (other than
      Excluded Materials) for which RingCentral has paid any sum of money other than

CONFIDENTIAL                                4
                                                                      EXHIBIT 1, Page 4 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 6 of 98

                                           Zoom-RingCentral Strategic Alliance Agreement


    Service Fees, which software and other materials shall be identified as "Paid-For
    Development" in the Specifications ("Paid-For Development"). Zoom hereby
    agrees to assign to RingCentral, and is deemed to have assigned to RingCentral,
    all Paid-For Development.

    Zoom will take or secure such action (including, but not limited to, the execution,
    acknowledgment, delivery and assistance in preparation of documents or the
    giving of testimony) as may be reasonably requested by RingCentral to evidence,
    transfer, perfect, vest or confirm RingCentral' s right, title and interest in any Paid-
    For Development.         Zoom shall, in all events and without the need of
    RingCentral's request, secure all Intellectual Property Rights assigned to
    RingCentral herein in any Paid-For Development (and any licenses specified
    above in any Excluded Materials) from each employee, agent, subcontractor or
    sub-supplier of Zoom who has or will have any rights in the Paid-For
    Development or Excluded Materials.

    Zoom shall be the exclusive owner of: (i) the Service and Service Clients (other
    than the RC Elements); (ii) the Zoom APis and Zoom SDKs; and (ii) Excluded
    Materials.

    If and to the extent that Zoom embeds any Excluded Materials in the Service
    Clients or Paid-For Development, Zoom hereby grants to RingCentral and its
    Affiliates a worldwide, royalty-free, nonexclusive, sublicensable (to
    RingCentral's and its Affiliates resellers, partners, and end users), non-assignable,
    non-transferable irrevocable, perpetual license in and to the Excluded Materials
    under any applicable Intellectual Property Rights of Zoom therein to use, copy,
    distribute, display, perform, import, make, sell, offer to sell, and exploit (and have
    others do any of the foregoing on or for RingCentral's or its Affiliates' behalf or
    benefit) the Excluded Materials, but only as embedded in the Service Clients or
    Paid-For Development by Zoom in the Territory, as permitted by this Agreement.

    "RingCentral Internal Development" shall mean any and all Items (as defined
    below) produced or developed by or on behalf of RingCentral or its Affiliates or
    its and its Affiliates' employees, agents, or contractors (and whether completed or
    in-progress), irrespective of whether such Items integrate with the Service or use
    the Zoom APis (as defined below), but not including any software contained or
    described in the Zoom APis. Notwithstanding the foregoing, the Service Clients
    and anything else developed or produced by Zoom will not be deemed Items
    made "on behalf of' RingCentral for purposes of this definition.

    "Items" shall mean any or all inventions, discoveries, ideas (whether patentable
    or not), works, and materials, including but not limited to products, devices,
    computer programs, source code, designs, files, specifications, texts, drawings,
    processes, data or other information or documentation in preliminary or final
    form, and all Intellectual Property Rights in or to any of the foregoing.



CONFIDENTIAL                                5
                                                                        EXHIBIT 1, Page 5 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 7 of 98

                                              Zoom-RingCentral Strategic Alliance Agreement


        "Excluded Materials" shall mean (i) Zoom's Pre-Existing Materials and (ii)
        Zoom's Independently Developed Materials.

        "Zoom's Pre-Existing Materials" shall mean those Items owned by Zoom to the
        extent and in the form that they both (i) existed prior to the date Zoom began any
        work under or related to this Agreement, regardless of whether the word occurred
        prior to the mutual execution of this Agreement; and (ii) were created without the
        use of any of RingCentral's products, devices, computer programs, source codes,
        designs, files, specifications, texts, drawings, processes, data or other information
        or documentation.

        "Zoom's Independently Developed Materials" shall mean those Items to the
        extent that they have been developed by Zoom both (i) without use of any
        RingCentral's products, devices, computer programs, source codes, designs, files,
        specifications, texts, drawings, processes, data or other information or
        documentation; and (ii) independently of any work performed under this
        Agreement.

     (h) Input to Zoom's Product Roadmap. Zoom shall use commercially reasonable
        efforts to keep RingCentral apprised of its future roadmap for the Service,
        including without limitation conferring with RingCentral ' s designated personnel
        at least once per calendar quarter on the upcoming roadmap for the Service.
        RingCentral may provide suggestions and other input to the roadmap, and the
        Parties shall reasonably confer on any changes to the roadmap.

     (i) Taxes and Fees. Zoom and Zoom's suppliers shall bill, collect, and remit all
         applicable taxes and regulatory fees for which they responsible, if any, including
         without limitation contributions to federal or state Universal Service Funds and
         federal or state funds or support mechanisms for TRS, LNPA, or NANP A.
         RingCentral shall not be liable for any failure by Zoom or Zoom's suppliers to
         make applicable tax or fee payments.

4.   Customer Agreement. RingCentral will enter into a Customer Agreement for the
     Service with Customers. RingCentral may not obligate Zoom to any agreements,
     contracts, terms, conditions, obligations or warranties. The Customer Agreements
     must contain provisions imposing no greater obligations or liability on Zoom and no
     fewer restrictions or obligations on Customer than Zoom's standard terms of service
     in effect at the time the Customer Agreement is entered into. Zoom's current terms of
     service are attached hereto as Exhibit E.

5.   Alliance Managers. Each Party will appoint a single individual (each, an "Alliance
     Manager") who will serve as the primary point of contact for the other Party for
     matters related to this Agreement. Either Party may replace its Alliance Manager by
     notifying the other Party of such new appointment. The parties initial Alliance
     Managers are set forth in Exhibit A.




CONFIDENTIAL                                   6
                                                                          EXHIBIT 1, Page 6 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 8 of 98

                                             Zoom-RingCentral Strategic Alliance Agreement


6.   Service Fees.

RingCentral (or its designated Affiliate) must pay the Service Fees for each Customer on
a calendar quarterly basis within thirty (30) days after completion of the calendar quarter
in which the Service is provided. RingCentral is obligated to pay Service Fees to Zoom
regardless of whether or not RingCentral has collected fees from Customers; provided,
however, RingCentral (or its designated Affiliate) shall not be obligated to pay Service
Fees in any month for any customers that subscribed to RingCentral products and
services that did not include the Services. Zoom will not increase Service Fees during the
initial term of this Agreement, but may modify the Service Fees to be applicable in any
Renewal Year so long as Zoom has provided RingCentral with at least one hundred
eighty ( 180) days' prior written notice before the start of that Renewal Year. In the event
Zoom provides notice in accordance with the foregoing sentence and RingCentral elects
not to renew the Agreement for the next Renewal Year, the same License Fees shall
apply during the EOL Period (as defined below) as applied at the end of the Term.

7.   Independent Contractor Status.

The Parties are independent contracting parties and nothing in this Agreement shall be
deemed to establish or otherwise to create a relationship of principal and agent, partners,
fiduciaries , or joint venturers. Neither Party will be deemed an agent of the other Party
for any purpose whatsoever and neither Party nor any of its agents or employees will
have any right or authority to assume or create any obligation of any kind, whether
express or implied, on behalf of the other Party. This Agreement is not a franchise
agreement and does not create a franchise relationship between the Parties and if any
provision of this Agreement is deemed to create a franchise between the Parties, then
those provisions shall be deemed void and will automatically terminate as if such
provision had been deemed unenforceable by a court.

8.   Changes to Service.

     (a) Changes to Features. Zoom may modify or change the Service and the software
         that enables the Service. Zoom will use commercially reasonable efforts to
         provide at least thirty (30) days prior written notice to RingCentral of any change
         that materially affects the functionality of the Service; provided, however, Zoom
         may not remove any functionality set forth in Exhibit A without RingCentral's
         prior, written consent; provided, further, that any removal of functionality by
         Zoom shall not cause any software clients or other software provided by Zoom to
         RingCentral or with which Zoom or RingCentral has incorporated the Service
         pursuant to this Agreement to fail or materially adversely affect the user
         experience thereof. In the event Zoom adds any functions that RingCentral does
         not wish to be included in the Service, Zoom and RingCentral shall discuss in
         good faith removing such feature from the Service for RingCentral only.

     (b) New Releases. RingCentral and Zoom shall mutually agree reasonably and good
         faith to when new releases of the Service shall be provided to RingCentral.



CONFIDENTIAL                                  7
                                                                         EXHIBIT 1, Page 7 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 9 of 98

                                              Zoom-RingCentral Strategic Alliance Agreement


     (c) Feature Parity. Except as the Parties may agree to the contrary as set forth in
         Section 8(a) and subject to the mutually-agreed scheduling as indicated in Section
         8(b ), any version of the Service provided to RingCentral under this Agreement
         shall have at least as the same features and functions as the business and personal
         versions of the Service offered by Zoom generally to customers.

9.   Marks.

     (a) Subject to the terms and conditions of this Agreement, Zoom hereby grants to
        RingCentral and its Affiliates a worldwide, non-exclusive, non-transferable,
        sublicensable (to RingCentral's resellers, partners, and end users), royalty-free
        license to use, reproduce and display the Marks solely in connection with
        marketing the Service as contemplated by this Agreement solely to refer to Zoom
        or the Service and solely in accordance with Zoom's trademark usage guidelines
        provided to RingCentral in writing.

     (b) Subject to the terms and conditions of this Agreement, RingCentral hereby grants
        to Zoom and its Affiliates a worldwide, non-exclusive, non-transferable, non-
        sublicensable, royalty-free license to use, reproduce and display RingCentral's
        trade names, trademarks, service marks, and logos solely in connection with
        providing the Service as contemplated by this Agreement and solely in
        accordance with RingCentral's trademark usage guidelines provided to Zoom in
        writing.

     (c) Other than the foregoing license, neither Party shall obtain, as a result of this
         Agreement, any right to or interest in any trade names, service marks or
         trademarks owned, used or claimed now or in the future by the other Party. All
         uses of the intellectual property under this Section 9, including the goodwill and
         reputation associated therewith, shall inure solely to the benefit of the owner of
         that intellectual property.

10. Marketing and Forecasts.

     (a) For so long as RingCentral integrates the Services into RingCentral's own
        services, RingCentral shall use commercially reasonable efforts to market and
        promote the Service in accordance with the Marketing Plan attached hereto as
        Exhibit D. Unless otherwise agreed in writing, RingCentral shall be responsible
        for its own marketing expenses.

     (b) Commencing six month after the Effective Date, RingCentral shall provide to
        Zoom at the beginning of each month a rolling three-month forecast reflecting
        RingCentral' s best estimate of RingCentral' s anticipated sales of the Service over
        the three month period.

11. Confidentiality. Each party (the "Receiving Party") agrees it shall not during the
     term of this Agreement and for five (5) years thereafter, directly or indirectly, use
     (except in connection with its performance under this Agreement) or disclose to any
     third-party any Confidential Information obtained from the other party (the

CONFIDENTIAL                                  8
                                                                         EXHIBIT 1, Page 8 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 10 of 98

                                             Zoom-RingCentral Strategic Alliance Agreement


   "Disclosing Party"), without the Disclosing Party's prior written consent. As used
   herein, "Confidential Information" shall mean any information, whether written or
   oral, disclosed pursuant to this Agreement (including, without limitation, this
   Agreement and the terms thereof), including, without limitation, the Service,
   technology, research, development, pricing, business plans and activities, employees,
   existing and prospective customers, customer information, and finances of either
   Party; provided, however, that Confidential Information shall not include any
   information that: (i) was publicly available at the time it was received by the
   Receiving Party, (ii) is later made publicly available by the Disclosing Party through
   no fault of the Receiving Party, (iii) was acquired by the Receiving Party from a third
   party who was under no legal duty to maintain the confidentiality of the information,
   or (iv) is independently developed by the Receiving Party without use or reference to
   the Disclosing Party's Confidential Information. The Receiving Party may disclose
   Confidential Information compelled by law, regulation, subpoena or other
   compulsory legal process, provided the Receiving Party provides prompt written
   notice to the Disclosing Party and reasonably cooperates in seeking confidential
   treatment for the information, including, without limitation, a protective order. Upon
   termination, the Receiving Party will return or destroy all the Disclosing Party's
   Confidential Information.

12. Representations and Warranties.

   (a) Warranty Disclaimers. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
       THIS SECTION 12 AND THE SLA, THE PARTIES EXPRESSLY DISCLAIM ALL
      WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
      OTHERWISE,    INCLUDING   WITHOUT    LIMITATION   ANY    WARRANTY    OF
      MERCHANTABILITY, TITLE, PERFORMANCE, QUALITY, NONINFRINGEMENT, FITNESS
      FOR A PARTICULAR PURPOSE, OR ACCURACY OF INFORMATIONAL CONTENT. EXCEPT
      FOR ANY WARRANTIES PROVIDED IN ZOOM'S STANDARD TERMS OF SERVICE OR THIS
      AGREEMENT, ZOOM MAKES NO WARRANTY OR REPRESENTATION REGARDING THE
      SERVICE OR THAT THE SERVICES WILL MEET RINGCENTRAL'S OR CUSTOMERS'
      REQUIREMENTS, OR BE UNINTERRUPTED, TIMELY, SECURE OR FREE FROM ERROR OR
      DEFECT.

   (b) Each Party represents and warrants solely to and for the benefit of the other Party
       that: (i) it has the right and power to enter into and fully perform the obligations it
       has undertaken in this Agreement; and (ii) it is not under any obligations,
       contractual or otherwise, to any other entity that is inconsistent with any of the
       provisions of this Agreement. RingCentral further represents and warrants that it
       will conduct all marketing and sales of the Service in a professional manner and
       will not engage in any conduct that will harm the business or reputation of Zoom.

   (c) Zoom represents and warrants that the Service will include no Errors. In the event
       of a breach of this warranty, Zoom's sole obligation and RingCentral's sole
       remedy will be for Zoom to correct the Errors in accordance with the SLA or, if
       Zoom is unable to do so after a reasonable period of time, for RingCentral may
       terminate this Agreement.


CONFIDENTIAL                                  9
                                                                          EXHIBIT 1, Page 9 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 11 of 98

                                                Zoom-RingCentral Strategic Alliance Agreement


      (d) Zoom represents and warrants that the Service and any software delivered to
          RingCentral hereunder shall be free from all Software Viruses and Disabling
          Code. "Software Virus" means any virus, worm, program or subroutine that is
          intended to cause interference with the efficient and intended operation of
          software. "Disabling Code" means any clock, timer, counter, software lock, or
          other limiting or disabling code, design or routine that is intended to cause
          software to be made inoperable or otherwise rendered incapable of performing as
          intended by its specifications or that otherwise limits or restricts the user's ability
          to use the software as contemplated in this Agreement.

      (e) Zoom represents and warrants that it shall perform its responsibilities under this
          Agreement in a manner that does not infringe, or constitute an infringement or
          misappropriation of, any third party intellectual property rights in the Territory.

13.   Limitation of Liability. TO THE EXTENT PERMITTED BY APPLICABLE LAW, UNDER NO
      CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER UNDER THIS
      AGREEMENT FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE
      DAMAGES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST DATA,
      BUSINESS INTERRUPTION, LOSS OF BUSINESS REPUTATION OR GOODWILL, OR THE COST
      OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, EVEN IF THE PARTY HAS BEEN
      ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE TOTAL CUMULATIVE LIABILITY
      FOR EITHER PARTY IN CONNECTION WITH THIS AGREEMENT SHALL NOT EXCEED IN THE
      AGGREGATE THE AMOUNT PAID BY RINGCENTRAL TO ZOOM IN THE
              IMMEDIATELY PRIOR TO THE DATE OF THE ACTION GIVING RISE TO THE CLAIM.
      THIS SECTION 13 SHALL NOT APPLY TO (A) ANY INDEMNITY UNDER THIS AGREEMENT,
      (B) BREACH OF SECTION 11, (C) A PARTY'S GROSS NEGLIGENCE, RECKLESSNESS, OR
      WILLFUL MISCONDUCT, OR (D) AMOUNTS DUE UNDER SECTION 6, APPENDIX F, OR
      APPENDIX G.

14. Zoom    APis. Zoom shall make its integration APis ("Zoom APis") available to
      RingCentral and its Affiliates at no additional charge.

      (a) License. Zoom hereby grants to RingCentral and its Affiliates a worldwide, non-
          exclusive, non-transferable, royalty-free, sublicensable (to RingCentral's and its
          Affiliates' resellers, partners, and end users), non-transferable (except in
          connection with an assignment permitted under this Agreement), paid-up license
          to use, copy, modify, distribute, display, perform, import, make, sell, offer to sell,
          and exploit (and have others do any of the foregoing on or for RingCentral's or
          any of its Affiliates' behalf or benefit) the APis to integrate access to the Service
          into RingCentral websites and other products and to publicly display RingCentral
          websites or distribute software incorporating the APis in binary form to
          Customers. RingCentral shall not publicly display, transmit, distribute or
          otherwise divulge any information regarding the Zoom APis, including the
          operation and programmatic interface(s) thereof, to any third party. Except as
          expressly provided herein, RingCentral has no other rights to install, integrate,
          use, reproduce or distribute Zoom APis.



CONFIDENTIAL                                     10
                                                                           EXHIBIT 1, Page 10 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 12 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


   (b) RingCentral Websites. RingCentral shall be solely responsible for creating,
       maintaining, hosting and supporting any RingCentral websites that incorporate the
       APis.

   (c) API Reference Documentation. RingCentral shall implement the integration in
       accordance with the API Reference documentation, as it may be revised from
       time to time.

   (d) API Technical Support. Zoom shall provide technical support to RingCentral in
       accordance with Exhibit F for RingCentral's use of Zoom APis, consisting of
       answering questions and troubleshooting and correcting errors and other issues
       regarding integration of the Zoom APis generally. Zoom support does not
       include debugging or troubleshooting RingCentral applications, websites or other
       programs or software not developed by Zoom.

15. Indemnification.

   (a) By Zoom. Subject to Section 15(c), Zoom, at its own expense, will indemnify,
       defend, and hold harmless RingCentral and its Affiliates (and each of their
       officers, directors, employees, contractors, and representatives) against any
       damages, costs, expenses (including, without limitation, reasonable attorneys '
       fees), liabilities, actions, suits, or proceedings brought by a third party against
       RingCentral or its Affiliates (and each of their officers, directors, employees,
       contractors, and representatives) based on a claim: (i) that the Marks or the
       Service infringe or misappropriate in any manner any Intellectual Property Right
       of any third party, or (ii) relating to the violation of any law or regulation by
       Zoom in performing its obligations under this Agreement (each, a "Zoom
       Covered Claim"). Zoom will have no indemnification obligation hereunder for
       any infringement claim to the extent the infringement arose from: (x) any
       modification (including alterations, additions or changes) to the Service other than
       by Zoom, (y) the combination of the Service with products, services or content
       provided other than by Zoom, unless such combination is necessary to the proper
       operation of the Service or is approved by Zoom in writing, or (z) Zoom' s
       conformance with RingCentral' s specifications, requests or requirements to the
       extent such conformance differs from the Service Zoom makes generally
       available (each, a "Zoom Covered Claim").

   (b) By RingCentral. Subject to Section 15(c), RingCentral, at its own expense, will
       indemnify, defend, and hold harmless Zoom and its Affiliates (and each of their
       officers, directors, employees, contractors, and representatives) against any
       damages, costs, expenses (including, without limitation, reasonable attorneys'
       fees) , liabilities, actions, suits, or proceedings brought by a third party against
       Zoom or its Affiliates (and each of their officers, directors, employees, contractors
       and representatives) based on a claim relating to (i) any representation, statement
       or warranty made or alleged to have been made by RingCentral regarding Zoom
       or the Service which was not expressly authorized by Zoom, or (ii) the violation
       of any law or regulation by RingCentral in performing its obligations under this

CONFIDENTIAL                                 11
                                                                       EXHIBIT 1, Page 11 of 97
      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 13 of 98

                                                Zoom-RingCentral Strategic Alliance Agreement


         Agreement (each, a "RingCentral Covered Claim").

      (c) Mechanics. A "Covered Claim" means a "RingCentral Covered Claim" with
          respect to RingCentral, and a "Zoom Covered Claim" with respect to Zoom.
          Each indemnified Party agrees to provide prompt written notice and to permit the
          indemnifying Party to provide the defense and settlement as described in this
          Section 15 and to provide reasonable assistance, at the indemnifying Party's
          expense, in that defense and settlement. The indemnifying Party may settle any
          Covered Claim without the indemnified Party's prior written approval, provided
          such settlement (a) provides the indemnified Party with a full release from all
          liability in connection with the Covered Claim, (b) imposes no affirmative
          obligation on the indemnified Party other than a payment of money covered by
          this Section, and (c) required no admission of liability or against interest on behalf
          of the indemnified Party. If a settlement imposes such obligation or admission,
          the indemnified Party will not unreasonably reject or withhold or delay approval
          of the proposed settlement.

16.   Term and Termination.

      (a) Term. The initial term of this Agreement shall commence on the Effective Date
          and, unless terminated earlier in accordance with Section 16(b), expire three (3)
          years thereafter. At the end of the initial term and each renewal term, this
          Agreement shall automatically renew for successive, additional one (1) year
          terms, unless either Party sends written notice to the other of its intent not to
          renew at least one hundred fifty (150) days prior to the end of the initial term or
          renewal term (the initial term and all renewal terms together, the "Term").

      (b) Termination. Each Party may immediately terminate this Agreement by giving
          the other written notice if the other Party:

          (i) materially defaults in the performance of any of its obligations under any of
              the terms or conditions of this Agreement, which default is not remedied
              within thirty (30) business days after written notice thereof; or

          (ii) materially defaults in the performance of any of its obligations under the terms
               and conditions which default, by their nature, cannot be remedied; or

          (iii)is unable to pay any and/or all of its debts as they become due or becomes
               insolvent or ceases to pay any and/or all of its debts as they mature in the
               ordinary course of business, or makes an assignment for the benefit of its
               creditors; or

          (iv)is liquidated or dissolved or if any proceedings are commenced by, for or
              against it under any bankruptcy, insolvency, reorganization of debts or debtors
              relief law, or law providing for the appointment of a receiver or trustee in
              bankruptcy.



CONFIDENTIAL                                     12
                                                                          EXHIBIT 1, Page 12 of 97
       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 14 of 98

                                                 Zoom-RingCentral Strategic Alliance Agreement


      {£) Termination By RingCentral. RingCentral may terminate this Agreement in
          accordance with Section 8.2 of the SLA, Section 3(f), or Section 18(b).

      (d) End of Life. RingCentral may, in its sole discretion, defer the effective date of
          termination by up to               from the end of the Term in order to transition
          Customers to an alternative to the Service (the "EOL Period"). Zoom shall
          continue to provide the Service in accordance with this Agreement during this
          time and shall be entitled to any amounts due for use of the Service. During the
          EOL Period, Zoom shall continue to comply with the SLAs. This Agreement
          shall be deemed to continue to remain in effect through the EOL Period.

      (e) Surviving Obligations and Limitations. The termination or expiration of this
          Agreement will not operate to discharge any liability that had been incurred by
          either Party prior to any such termination or expiration. The termination of this
          Agreement will not terminate or affect any Customer Agreements entered into
          prior to termination of this Agreement for the term of each such Customer
          Agreement in effect at the time of Termination. Upon termination of this
          Agreement, all licenses granted hereunder will immediately terminate. The
          following provisions shall survive expiration or termination of this Agreement:
          Sections 1, 3(c), 3(d), 3(i), 6 (for fees incurred prior to termination), 11, 12(a), 13,
          15, 16(c), and 18 of this Agreement.

      (f) Customer Transition After the End of the Term. Zoom shall use its best
          efforts to ensure that any Customers who obtained a version of the Service
          available prior the end of the Term may continue to use the Service after the
          Term.

17.   Notices.

      (a) Change in Name or Address. Any notices given under this Agreement shall:
          (i) if to Zoom, be given to eric.yuan@zoom.us or Zoom Video Communications,
          Inc., Attn: CEO, 4633 Old Ironsides Dr. #478, Santa Clara, CA 95054; and (ii) if
          to RingCentral, be given to legal@ringcentral.com or RingCentral, Attn: Legal,
          1400 Fashion Island Blvd., ?1h Floor, San Mateo, CA 94404. Notice information
          may be subsequently changed by either Party by notice duly given under this
          Section 17(a).

      (b) Method of Transmission. Any notices given under this Agreement shall be in
          writing and will be deemed to have been sufficiently given when delivered by
          hand, electronic mail, overnight courier service or by certified or registered mail,
          postage and other charges prepaid, to the Parties at the addresses above or as
          subsequently changed by notice duly given. The date of receipt of any notice
          given hereunder will be the date on which such notice is deemed to be given.

18.   General.

      (a) Assignment. Neither Party may assign or otherwise transfer this Agreement or
          any interest or right hereunder or delegate the performance of any of its

CONFIDENTIAL                                      13
                                                                             EXHIBIT 1, Page 13 of 97
  Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 15 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


     obligations hereunder to any third party without the prior written consent of the
     other Party (not to be unreasonably withheld, delayed, or conditioned), except that
     either Party may assign this Agreement to an Affiliate or in connection with a
     merger, acquisition, consolidation, reorganization or the sale of all or substantially
     all of the Party's assets (a "Change of Control"). The reincorporation of a Party
     shall not be deemed an assignment. Any attempted assignment, transfer or
     delegation in violation of this Section 18(a) will be deemed null and void and
     result in the immediate termination of this Agreement without necessity of notice.

  (b) RingCentral may immediately terminate this Agreement in the event Zoom
     undergoes a Change of Control after which an RC Competitor (defined below) or
     Microsoft Corporation, Verizon Communications, Inc., or Google Inc. (or any
     Affiliate thereof) owns, directly or indirectly, all or substantially all of the assets
     or a majority of the shares entitled to vote for the board of directors of Zoom.

  (c) Waivers.    Waiver by either Party of any default, or either Party's failure to
     enforce any of the terms and conditions of this Agreement, shall not in any way
     affect, limit or waive such Party's right thereafter to enforce and compel strict
     performance of every term and condition hereof, and shall not be deemed a
     waiver of any other provision or of such provision on any other occasion.

  (d) Litigation. In the event of any litigation between the Parties arising from or
     relating to this Agreement, the prevailing Party shall be entitled to recover its
     reasonable attorneys', accountants' and experts' fees, and costs in addition to such
     other relief as the court may award.

  (e) Headings. The headings of Sections in this Agreement are for convenience and
     reference only, and they shall in no way define, limit, broaden, or otherwise
     describe the scope of the provisions or be considered in the interpretation,
     construction or enforcement hereof.

  (f) Publicity. Any and all publicity relating to this Agreement, including the
     method, timing and content of its release shall be subject to the prior written
     approval ofboth RingCentral and Zoom.

  (g) Governing Law and Venue.            This Agreement shall be governed by and
     construed in accordance with the laws of the United States and the State of
     California as applied to agreements entered into and to be performed entirely
     within California between California residents, without giving effect to principles
     on choice of laws that would require application of the laws of a different state or
     country. The Parties hereby submit to the exclusive jurisdiction of, and waive any
     venue objections against, the state and federal courts in Santa Clara County,
     California in any litigation arising out of or relating to the Agreement. The
     Parties agree to bring any such litigation only in these courts.

  (h) Compliance with Laws. The Parties shall abide by all applicable laws and
     regulations in connection with its performance under this Agreement, including


CONFIDENTIAL                                14
                                                                       EXHIBIT 1, Page 14 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 16 of 98

                                           Zoom-RingCentral Strategic Alliance Agreement


     but not limited to those with respect to bribery and corrupt practices, privacy,
     export control and the issuance of unsolicited commercial email. Each party
     represents that it and its employees who are responsible for performing under this
     Agreement are not citizens of an embargoed country or a prohibited end user
     under any U.S. export control or anti-terrorism laws, regulations or lists.

  (i) Invalidity. If any provision of this Agreement is held by a court of competent
      jurisdiction to be illegal, invalid or unenforceable, that provision will be amended
      to achieve as nearly as possible the same economic effect of the original provision
      and the remainder of this Agreement will remain in full force and effect.

  (j) Government Contracts. No provision required in any United States government
      contract or subcontract related thereto shall be deemed a part of this Agreement,
      or be imposed upon or binding upon either Party, and this Agreement will not be
      deemed an acceptance of any government provisions that may be included or
      referred to in any Reseller order or other purchasing document.

  (k) Force Majeure. Neither Party shall be liable to the other for any delay in the
      performance of any of its obligations hereunder due to any cause beyond such
      Party's reasonable control or due to acts of god, acts of civil or military
      authorities, fires, labor disturbances, floods, epidemics, governmental rules or
      regulations, war, riot, delays in transportation, or shortages of raw materials, or
      power outages.

  (I) Construction and Complete Agreement.                This Agreement supersedes,
     terminates and otherwise renders null and void any and all prior or
     contemporaneous written and/or oral agreements between RingCentral and Zoom
     with respect to the matters herein expressly set forth, except that nothing herein
     contained shall be construed as intended to relieve or release either Party from its
     obligation to make payment of any monies which either Party may owe to the
     other Party. This Agreement represents and incorporates the entire understanding
     of the Parties hereto with respect to the matters herein expressly set forth and each
     Party acknowledges that there are no warranties, representations, covenants or
     understandings of any kind, nature or description whatsoever made by either Party
     to the other, except as are herein expressly set forth. This Agreement may be
     modified only be a written instrument signed by both the Parties to this
     Agreement, which instrument makes specific reference to this Agreement and the
     changes to be made hereto.




CONFIDENTIAL                                15
                                                                     EXHIBIT 1, Page 15 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 17 of 98

                                         Zoom-RingCentraiStrategic Alliance Agreement


This Agreement includes the exhibits attached hereto and shall become effective upon
execution by authorized representatives ofboth Parties.

      Zoom Video Communications, Inc.          RingCentral, Inc.



      By:                                      By:            lf!t'
                                                             /~
      Name:                                    Name:            Wtll   6u ''6ftJ
      Title:                                   Title:       J1-e.udro t
      Date:                                    Date:            1a[ ~ f IJ
                                                                      I




CONFIDENTIAL                              16
                                                                   EXHIBIT 1, Page 16 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 18 of 98




                                                 Zoe     '1 r; r;Central Strategic Alliance Agreement


           ,\greement includes the exhibits attachec    - : 'et~:t   an(i shall become effective upon
e;·: : '( :r: on by authorized representatives ofbotb    ·-·~-s


       'Loom Video Communications, In<~.


                                                        .·-···. =-~              ,l;t·
                                                                      ~:~=--·-~-~Y-1w-t.-u_6_i_'I,{_M_5l-i·- -
                                                                      . .,.~-~P(es 1drn ~l'
                                                          '. ..       ---·--~--~.;.J;. . J_ _




C()! .::~fDENT IAL                                16




                                                                                       EXHIBIT 1, Page 17 of 97
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 19 of 98

                                                    Zoom-RingCentral Strategic Alliance Agreement


                                              EXHIBIT A

                                  DESCRIPTION OF THE SERVICE



Free Service: 1-1 meetings; Group meetings with up to 25 people for 30 minutes

Enterprise Edition: Group meetings with up to 25 people for unlimited minutes

HD Video Conferencing
    •    Up to 25 people or rooms
    •    HD video and HD voice
    •    High quality screen sharing
    •    Join by teleconferencing
    •    Active or spotlight speaker
    •    Dual stream for dual screen
    •    Single sign-on*
Mobility
    •    Mobile start or join
    •    Email, SMS and 1M invitation
    •    Mobile content sharing
    •    Mobile remote control
    •    Dynamic layout
    •    Mac, Windows, iOS and Android (not all features available on all platforms)
Web Meetings
    •    Instant or scheduled meetings
    •    Recurring meeting ID
    •    Recording and playback (MP4 format) (not included in the first release)
    •    Mouse/keyboard control
    •    Annotations
    •    Private or group chat
    •    Host controls and security
    •    Integrate with Google and Facebook (not included in the first release)
    •    REST API*
Hybrid Cloud Service
    •    Meeting Connector for private cloud*
    •    Virtualized software setup in minutes
    •    Scale and add capacity easily
    •    Local high-availability
    •    24x7 online monitoring
    •    Instant global service backup
Security
    •    Role based access control
    •    Single sign-on access control
    •    HTTPS access
    •    SSL communications
    •    AES 128 bits encryption
    •    Host security controls

* Enterprise Edition only




CONFIDENTIAL                                         A-1
                                                                                  EXHIBIT 1, Page 18 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 20 of 98

                                     Zoom-RingCentral Strategic Alliance Agreement




                             ALLIANCE MANAGERS

ZOOM
Eric Yuan
eric. yuan@zoom. us

RINGCENTRAL
David Lee
david.lee@ringcentral. com




CONFIDENTIAL                         A-2
                                                              EXHIBIT 1, Page 19 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 21 of 98

                                             Zoom-RingCentral Strategic Alliance Agreement


                                       EXHIBIT B

                                         PRICING



RingCentral and its Affiliates may market, promote, and resell, as a bundle, UMX as
follows, as well as in any other editions RingCentral or its Affiliates may offer now or in
the future, whether directly or in conjunction with its or its Affiliates' partners and
resellers (as a bundled feature of that edition or as an additional feature at additional
cost):

RC Office Edition                              Zoom
Enterprise                                     UMX- business version; full functionality.
Premium and Standard                           UMX- personal (free) version; 30 min
                                               sessions. All upgrades from a "free-to-paid"
                                               Zoom UMX service will move to RC
                                               Enterprise I Zoom UMX business version.

RingCentral will pay Zoom for each user subscribing to Enterprise Edition as follows:

                              Number of Users        Price Per User Per Month
                                                     for All Users in That Band




The price for each band of users above applies to all users in that band and not to any
others outside of that band.




Within thirty (30) days after the first year after RingCentral's commercial launch of the
Services (the "First Year"), ifthe Service Fees earned in the First Year do not equal or
exceed the First Year Revenue Commitment (defined below), RingCentral will pay Zoom
the difference between the Service Fees earned in the First Year and the First Year
Revenue Commitment.

The "First Year Revenue Commitment" shall be calculated as follows:




CONFIDENTIAL                                  B-1
                                                                        EXHIBIT 1, Page 20 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 22 of 98

                                 Zoom-RingCentral Strategic Alliance Agreement




CONFIDENTIAL                      B-2
                                                          EXHIBIT 1, Page 21 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 23 of 98

                                          Zoom-RingCentral Strategic Alliance Agreement


                                    EXHIBIT C

                               LIMITED EXCLUSIVITY

•   Zoom. During the Exclusivity Period (as defined below), RingCentral shall not
    license for resale a product or service similar to the Service from any of the
    following companies:
                            (the "Zoom Competitors"); provided, however, that
    nothing herein shall prevent any Zoom Competitor from subscribing for or
    purchasing the RingCentral service through a publicly available API (whether
    available now or in the future).

•   RingCentral. During the Exclusivity Period, Zoom shall not license for resale
    the Service or a similar product or service to any of the following companies:

                          ("RC Competitors"); provided, however, that nothing
    herein shall prevent any RingCentral Competitor from subscribing for or
    purchasing the Zoom service through the publicly available Zoom API Partners
    Portal (http://zoom.us/plan/api). In addition, Zoom will not license the "mobile
    SDKs" to any RC Competitors.

•   Exclusivity Period. The Exclusivity Period begins on the Effective Date and
    ends twelve (12) months from the CLD (such period, "Year 1"), provided that
    exclusivity shall automatically extend for an additional twelve (12) months
    (such period, "Year 2") if there are at least                        Customers
    at the end of Year 1. For the avoidance of any doubt, if the CLD does not occur
    by December 31, 2013, then there shall be no exclusivity.




CONFIDENTIAL                               C-1
                                                                   EXHIBIT 1, Page 22 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 24 of 98

                                             Zoom-RingCentral Strategic Alliance Agreement




                                       EXHIBITD

                                    MARKETING PLAN


To be mutually agreed to by the Parties within forty-five (45) days of the Effective Date.




CONFIDENTIAL                                  D-1
                                                                        EXHIBIT 1, Page 23 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 25 of 98

                                                 Zoom-RingCentral Strategic Alliance Agreement


                                          EXHIBIT E
                                  ZOOM TERMS OF SERVICE


Updated : Apr 17, 2013

IMPORTANT, READ CAREFULLY: YOUR USE OF AND ACCESS TO THE WEBSITE AND
PRODUCTS AND SERVICES AND ASSOCIATED SOFTWARE (COLLECTIVELY, THE
"PRODUCTS") OF ZOOM VIDEO COMMUNICATIONS, INC. ("ZOOM") IS CONDITIONED
UPON YOUR COMPLIANCE AND ACCEPTANCE OF THESE TERMS, AS WELL AS THOSE
SET FORTH IN RINGCENTRAL'S END USER LICENSE AGREEMENT AND TERMS OF
SERVICE, AVAILABLE AT http://www.ringcentral.com/legalleulatos.html.

BY CLICKING/CHECKING THE "I AGREE" BUTTON/BOX, ACCESSING THE ZOOM WEBSITE
OR BY UTILIZING THE ZOOM PRODUCTS YOU AGREE TO BE BOUND BY THESE TERMS
AND CONDITIONS. THE ZOOM PRODUCTS ARE NOT AVAILABLE TO PERSONS WHO ARE
NOT LEGALLY ELIGIBLE TO BE BOUND BY THESE TERMS OF SERVICE.

This is a legal agreement ("Agreement") between You and Zoom for use of the Products which
You selected or initiated. "You" refers to the individual who is using or accessing the Products or
is registered and/or has provided his or her credit card or other payment mechanism for the
Products either directly with Zoom or through a third party or, if an individual is purchasing the
Products on behalf of an entity and is authorized to purchase the Products on behalf of such
entity, then "You" refers to such entity. If You do not agree with the terms of this Agreement, do
not use or access the Products or, when applicable, click the "Cancel" button and do not
purchase the Products.

Any software associated with the Products and website is protected by copyright laws and
international copyright treaties, as well as other intellectual property laws and treaties .

1. PRODUCTS. Zoom will provide the Products in accordance with this Agreement. In order to
use certain Products You may be required to download content, software, and/or required to
agree to additional terms and conditions. Unless otherwise expressly set forth in any such
additional terms and conditions applicable to the specific Products which You choose to use,
those additional terms are hereby incorporated into this Agreement in relation to Your use of that
Product. Zoom may at its sole discretion, discontinue the Products or modify the features of the
Products from time to time without prior notice. Use of the Products requires one or more
compatible devices, Internet access (fees may apply), and certain software (fees may apply), and
may require obtaining updates or upgrades from time to time. Because use of the Products
involves hardware, software, and Internet access, Your ability to use such Products may be
affected by the performance of these factors . High speed Internet access is recommended . You
acknowledge and agree that such system requirements , which may be changed from time to
time, are Your responsibility.

2. RESPONSIBILITY FOR REGISTRATION INFORMATION AND CONTENT OF YOUR
COMMUNICATIONS. You may be required to provide information about Yourself in order to
register for and/or use certain Products . You agree that any such information shall be pCcurate.
You may also be asked to choose a user name and password. You are entirely responsible for
maintaining the security of Your user name and password and agree not to disclose such to any
third party. You agree that You are solely responsible for the content ("Content") sent by You or
displayed or uploaded by You in using the Products. You agree that You will not use the Products
to send unsolicited commercial e-mail outside Your company or organization in violation of
applicable law. You further agree not to use the Products to communicate any message or
material that is harassing, libelous, threatening, obscene, indecent, would violate the intellectual


CONFIDENTIAL                                      E-1
                                                                             EXHIBIT 1, Page 24 of 97
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 26 of 98

                                                  Zoom-RingCentral Strategic Alliance Agreement


property rights of any party or is otherwise unlawful, that would give rise to civil liability, or that
constitutes or encourages conduct that could constitute a criminal offense, under any applicable
law or regulation. You further agree not to provide material support or resources (or to conceal or
disguise the nature, location, source, or ownership of material support or resources) to any
organization(s) designated by the United States government as a foreign terrorist organization
pursuant to section 219 of the Immigration and Nationality Act. You further agree not to upload or
transmit any software, Content or code that does or is intended to harm, disable, destroy or
adversely affect performance of the Products in any way or which does or is intended to harm or
extract information or data from other hardware, software or networks of Zoom or other users of
Products. Recognizing the global nature of the Internet, You also agree to comply with applicable
local rules or codes of conduct (including codes imposed by Your employer) regarding online
behavior and acceptable content and the transmission of technical data exported from the United
States or the country in which You reside . Zoom reserves the right to investigate and take
appropriate action against anyone who, in Zoom's sole discretion, is suspected of violating this
provision, including without limitation, reporting You to law enforcement authorities. Use of the
Products is void where prohibited. Although Zoom is not responsible for any Content in violation
of this provision, Zoom may delete any such Content of which Zoom becomes aware, at any time
without notice to You. You retain copyright and any other rights You already hold in Content
which You submit, post or display on or through, the Products . You understand and agree that by
displaying, exchanging or transmitting Content using the Products, You automatically grant (and
warrant and represent You have a right to grant) to Zoom to publicly display, and reproduce the
Content in the course of operating and providing the Products to You and others with whom you
are sharing Content using the Products.

3. RESPONSIBILITY FOR CONTENT OF OTHERS. It is possible that other users of the
Products ("Users") may violate one or more of the above prohibitions . Zoom assumes no
responsibility or liability for such violation . If You become aware of any violation of this Agreement
in connection with use of the Products by any person, please contact RingCentral at
leqal@rinqcentral.com . Zoom and/or RingCentral may investigate any complaints and violations
that come to its attention and may take any action that it believes is appropriate, including, but not
limited to issuing warnings, removing the content or terminating accounts and/or User profiles .
However, because situations and interpretations vary, Zoom also reserves the right not to take
any action. Under no circumstances will Zoom be liable in any way for any data or other content
viewed while using the Products, including, but not limited to, any errors or omissions in any such
data or content, or any loss or damage of any kind incurred as a result of the use of, access to, or
denial of access to any data or content. If at any time You are not happy with the Products, Your
sole remedy is to cease using the Products .

4. ELIGIBILITY. You affirm that You are of legal age and are otherwise fully able and competent
to enter into the terms, conditions, obligations, affirmations, representations, and warranties set
forth in this Agreement, and to abide by and comply with this Agreement. Although we cannot
absolutely control whether minors gain unauthorized access to the Products, access may be
terminated without warning if we believe that You are underage or otherwise ineligible.

5. CHARGES. You agree that RingCentral may charge to Your credit card or other payment
mechanism selected by You and approved by RingCentral ("Your Account") all amounts due and
owing for the Products, including Product fees, set up fees, subscription fees, or any other fee or
charge associated with Your Account. RingCentral may change prices at any time, including
changing from a free service to a paid service and charging for Products that were previously
offered free of charge; provided, however, that RingCentral will provide You with prior notice and
an opportunity to terminate Your Account if RingCentral changes the price of a Product to which
You are subscribed and will not charge you for a previously free Product unless you have been
notified of the applicable fees and agreed to pay such fees. You agree that in the event
RingCentral is unable to collect the fees owed to RingCentral for the Products through Your
Account, RingCentral may take any other steps it deems necessary to collect such fees from You


CONFIDENTIAL                                        E-2
                                                                                EXHIBIT 1, Page 25 of 97
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 27 of 98

                                                  Zoom-RingCentral Strategic Alliance Agreement


and that You will be responsible for all costs and expenses incurred by RingCentral in connection
with such collection activity, including collection fees, court costs and attorneys' fees. You further
agree that RingCentral may collect interest at the lesser of 1.5% per month or the highest amount
permitted by law on any amounts not paid when due.

6. LIMITATIONS ON USE. The Products may be used for internal business or consumer
purposes only. You will not reproduce, resell, or distribute the Products or any reports or data
generated by the Products for any purpose unless You have been specifically permitted to do so
under a separate agreement with RingCentral. You will not offer or enable any third parties to use
the Products purchased by You, display on any website or otherwise publish the Products or any
Content obtained from a Product (other than Content created by You) or otherwise generate
income from the Products or use the Products for the development, production or marketing of a
service or product substantially similar to the Products. You shall not engage in any activity or use
the Products in any manner that could damage, disable, overburden, impair or otherwise interfere
with or disrupt the Products, or any servers or networks connected to the Products or Zoom's or
RingCentral 's security systems .

7. PROPRIETARY RIGHTS . Zoom and/or RingCentral and/or Zoom's or RingCentral's suppliers,
as applicable , retain ownership of all proprietary rights in the Products and in all trade names,
trademarks, service marks, logos, and domain names ("Marks") associated or displayed with the
Products. You may not frame or utilize framing techniques to enclose any Marks, or other
proprietary information (including images, text, page layout, or form) of Zoom or RingCentral
without express written consent. You may not use any meta tags or any other "hidden text" Zoom
Marks without Zoom's or RingCentral's express written consent, as applicable.

8. COPYRIGHT . You may not post, modify, distribute, or reproduce in any way copyrighted
material, trademarks, rights of publicity or other proprietary rights without obtaining the prior
written consent of the owner of such proprietary rights . Zoom or RingCentral may deny access to
the Products to any User who is alleged to infringe another party's copyright. Without limiting the
foregoing, if You believe that Your copyright has been infringed, please provide RingCentral's
Copyright Agent with the following information: (i) an electronic or physical signature of the
person authorized to act on behalf of the owner of the copyright interest; (ii) a description of the
copyrighted work that You claim has been infringed; (iii) a description of where the material that
You claim is infringing is located on the Products ; (iv) Your address, telephone number, and email
address; (v) a written statement by You that You have a good faith belief that the disputed use is
not authorized by the copyright owner, its agent, or the law; (vi) a statement by You , made under
penalty of perjury, that the above information in Your notice is accurate and that You are the
copyright owner or authorized to act on the copyright owner's behalf. RingCentral's Copyright
Agent for notice of claims of copyright infringement can be reached as follows: email:
legal@ringcentral.com; regular mail : RingCentral , Inc., Attn: Legal, 1400 Fashion Island Blvd.,
?'h Floor, San Mateo, CA 94404. In the event Your content is removed pursuant to this process,
You will receive information on how to file a counter-notice. Notices and counter-notices are legal
notices distinct from regular Product activities or communications. As such, they are not subject
to Zoom's Privacy Policy. This means Zoom may publish or share them with third parties at our
discretion, and Zoom may produce them pursuant to a legal discovery request.

9. TERMINATION . You may terminate Your Account to the same extent, and on the same terms,
as termination of your general RingCentral account.

10. EXPORT RESTRICTIONS . You acknowledge that the Products, or portion thereof may be
subject to the export control laws of the United States. You will not export, re-export, divert,
transfer or disclose any portion of the Products or any related technical information or materials,
directly or indirectly, in violation of any applicable export law or regulation .



CONFIDENTIA L                                      E-3
                                                                               EXHIBIT 1, Page 26 of 97
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 28 of 98

                                                  Zoom-RingCentral Strategic Alliance Agreement


11. INJUNCTIVE RELIEF . You acknowledge that any use of the Products contrary to this
Agreement, or any transfer, sublicensing, copying or disclosure of technical information or
materials related to the Products, may cause irreparable injury to Zoom, its affiliates, suppliers
and any other party authorized by Zoom to resell, distribute, or promote the Products
("Resellers"), and under such circumstances Zoom, its affiliates, suppliers and Resellers will be
entitled to equitable relief, without posting bond or other security, including, but not limited to,
preliminary and permanent injunctive relief.

12. NO WARRANTIES. YOU UNDERSTAND AND AGREE THAT THE PRODUCTS ARE
PROVIDED "AS IS" AND ZOOM , RINGCENTRAL, AND ZOOM'S AND RINGCENTRAL'S
AFFILIATES, SUPPLIERS AND RESELLERS EXPRESSLY DISCLAIM ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.
ZOOM, RINGCENTRAL, AND ZOOM'S AND RINGCENTRAL'S AFFILIATES, SUPPLIERS AND
RESELLERS MAKE NO WARRANTY OR REPRESENTATION REGARDING THE RESULTS
THAT MAY BE OBTAINED FROM THE USE OF THE PRODUCTS, REGARDING THE
ACCURACY OR RELIABILITY OF ANY INFORMATION OBTAINED THROUGH THE
PRODUCTS OR THAT THE PRODUCTS WILL MEET ANY USER'S REQUIREMENTS, OR BE
UNINTERRUPTED, TIMELY, SECURE OR ERROR FREE . USE OF THE PRODUCTS IS AT
YOUR SOLE RISK. ANY MATERIAL AND/OR DATA DOWNLOADED OR OTHERWISE
OBTAINED THROUGH THE USE OF THE PRODUCTS IS AT YOUR OWN DISCRETION AND
RISK. YOU WILL BE SOLELY RESPONSIBLE FOR ANY DAMAGE TO YOU RESULTING
FROM THE USE OF THE PRODUCTS . THE ENTIRE RISK ARISING OUT OF USE OR
PERFORMANCE OF THE PRODUCTS REMAINS WITH YOU. ZOOM DOES NOT ASSUME
ANY RESPONSIBILITY FOR RETENTION OF ANY USER INFORMATION OR
COMMUNICATIONS BETWEEN USERS. ZOOM CANNOT GUARANTEE AND DOES NOT
PROMISE ANY SPECIFIC RESULTS FROM USE OF THE PRODUCTS . USE IS AT YOUR
OWN RISK. You agree to indemnify, defend and hold harm less Zoom , RingCentral, and Zoom 's
and RingCentral 's affiliates , officers, directors, employees, consultants, agents, suppliers and
Resellers from any and all third party claims, liability, damages and/or costs (including, but not
limited to, attorneys' fees) arising from Your use of the Products, Your violation of this Agreement
or the infringement or violation by You or any other user of Your account, of any intellectual
property or other right of any person or entity. Without limiting the foregoing , the Products are not
designed or licensed for use in hazardous environments requiring fail-safe controls, including
without limitation operation of nuclear facilities , aircraft navigation/communication systems, air
traffic control, and life support or weapons systems . Without limiting the generality of the
foregoing , Zoom, RingCentral , and Zoom 's and RingCentral's affiliates, suppliers and Resellers
specifically disclaim any express or implied warranty of fitness for such purposes .

13. PRIVACY. Use the Products is also subject to Zoom's Privacy Policy, a link to which is
located at the footer on Zoom's website, and which is incorporated into this Agreement by this
reference . Additionally, You understand and agree that RingCentral may contact You via e-mail
or otherwise with information relevant to Your use of the Products, regardless of whether You
have opted out of receiving such notices. You also agree to have Your name and/or email
address listed in the header of certain communications You initiate through the Products.

14. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, IN NO EVENT WILL ZOOM , RINGCENTRAL, OR ZOOM'S OR RINGCENTRAL'S
AFFILIATES, SUPPLIERS OR RESELLERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING ,
WITHOUT LIMITATION , DAMAGES FOR LOSS OF BUSINESS PROFITS , BUSINESS
INTERRUPTION , LOSS OF BUSINESS INFORMATION, OR ANY OTHER PECUNIARY LOSS
OR DAMAGE) ARISING OUT OF THE USE OF OR INABILITY TO USE THE PRODUCTS OR
THE PROVISION OF OR FAILURE TO PROVIDE TECHNICAL OR OTHER SUPPORT
SERVICES , WHETHER ARISING IN TORT (INCLUDING NEGLIGENCE) CONTRACT OR ANY


CONFIDENTIAL                                       E-4
                                                                               EXHIBIT 1, Page 27 of 97
     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 29 of 98

                                                   Zoom-RingCentral Strategic Alliance Agreement


OTHER LEGAL THEORY, EVEN IF ZOOM, RINGCENTRAL, OR ZOOM'S OR
RINGCENTRAL'S AFFILIATES, SUPPLIERS OR RESELLERS HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN ANY CASE, ZOOM'S, RINGCENTRAL'S AND ZOOM'S
AND RINGCENTRAL'S AFFILIATES', SUPPLIERS' AND RESELLERS' MAXIMUM
CUMULATIVE LIABILITY AND YOUR EXCLUSIVE REMEDY FOR ANY CLAIMS ARISING OUT
OF OR RELATED TO THIS AGREEMENT WILL BE LIMITED TO THE AMOUNT ACTUALLY
PAID BY YOU FOR THE PRODUCTS (IF ANY) IN THE ONE (1) MONTH PRECEDING THE
EVENT OR CIRCUMSTANCES GIVING RISE TO SUCH CLAIMS . Because some states and
jurisdictions do not allow the exclusion or limitation of liability, the above limitation may not apply
to You.

15. MISCELLANEOUS

15.1 Choice of Law and Forum. This Agreement shall be governed by and construed under the
laws of the State of California, U.S.A. , as applied to agreements entered into and to be performed
in California by California residents. The parties consent to the exclusive jurisdiction and venue of
the state courts located in and serving Santa Clara County or San Mateo County, California and
the federal courts in the United States District Court for the Northern District of California .

15.2 Waiver and Severability. Failure by either party to exercise any of its rights under, or to
enforce any provision of, this Agreement will not be deemed a waiver or forfeiture of such rights
or ability to enforce such provision . If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, that provision will be amended to
achieve as nearly as possible the same economic effect of the original provision and the
remainder of this Agreement will remain in full force and effect.

15.3 General Provisions . This Agreement embodies the entire understanding and agreement
between the parties respecting the subject matter of this Agreement and supersedes any and all
prior understandings and agreements between the parties respecting such subject matter, except
that if You or Your company have executed a separate written agreement or you have signed an
order form referencing a separate agreement governing your use of the Products, then such
agreement shall control to the extent that any provision of this Agreement conflicts with the terms
of such agreement. Zoom may elect to change or supplement the terms of this Agreement from
time to time at its sole discretion. RingCentral will exercise commercially reasonable business
efforts to provide notice to You of any material changes to this Agreement. Within five (5)
business days of posting changes to this Agreement, they will be binding on You . If You do not
agree with the changes, You should discontinue using the Products. If You continue using the
Products after such five-business-day period, You will be deemed to have accepted the changes
to the terms of this Agreement. In order to participate in certain Products, You may be notified
that You are required to download software and/or agree to additional terms and conditions.
Unless expressly set forth in such additional terms and conditions, those additional terms are
hereby incorporated into this Agreement. This Agreement has been prepared in the English
Language and such version shall be controlling in all respects and any non-English version of this
Agreement is solely for accommodation purposes. All notices or other correspondence to
RingCentral under this Agreement must be provided to the email address set forth in Section 9
above, or other contact information as provided by RingCentral for such purpose. Any and all
rights and remedies of Zoom or RingCentral upon Your breach or other default under this
Agreement will be deemed cumulative and not exclusive of any other right or remedy conferred
by this Agreement or by law or equity on Zoom or RingCentral , and the exercise of any one
remedy will not preclude the exercise of any other. The captions and headings appearing in this
Agreement are for reference only and will not be considered in construing this Agreement.




CONFIDENTIAL                                        E-5
                                                                                EXHIBIT 1, Page 28 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 30 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


                                      EXHIBITF

                              TIER 3 CUSTOMER SUPPORT




1. Issue Reporting

   1.1. "Trouble Ticket" means: (i) a notification by RingCentral advising Zoom of a
        perceived Network (as defined below) fault, issue with the Service, problem
        during development of software to integrate with the Service, or question
        concerning the Service.

   1.2. RingCentral shall report trouble tickets to Zoom by (i) online submission via
        https://support.zoom.us, (ii) e-mail submission via support@zoom.us, or (iii)
        phone dial in +1.408.912.1054.

2. Priority Levels

   2.1. When a Trouble Ticket is initiated with Zoom's technical support team, it shall
        be classified according to the following Priority levels (each, a "Priority Level"
        and, collectively, the "Priority Levels"):

       2.1.1. Priority 1 -Urgent: The Network is "down," operation of the Network is
             severely degraded, or there is a critical impact to the Service due to a fault
             with the Network or other software or hardware issue. Examples include
             failures of Zoom's transmission services or core Network infrastructure.
             Zoom will commit all necessary resources around the clock to resolve this
             situation.

       2.1.2. Priority 2 - High: Significant aspects of the Service are negatively
             affected by inadequate performance of the Network or other software or
             hardware issues. Zoom will commit full-time resources during Zoom's
             normal business hours to resolve the situation and standard technical support
             team resources outside of Zoom's normal business hours as reasonably
             necessary.

       2.1.3. Priority 3 - Medium: Operational performance of the Service is impaired
             while most business operations remain functional. Zoom shall commit
             reasonable resources during Zoom's normal business hours to restore service
             to a satisfactory level or to assist RingCentral in resolving such problems.

       2.1.4. Priority 4 - Low: Informational or Configuration Change Request:
             RingCentral requires information or assistance with Service's capabilities,
             installation or configuration and there is little to no effect on its business
             operations. Included are requests for configuration changes to existing


CONFIDENTIAL                                 E-6
                                                                      EXHIBIT 1, Page 29 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 31 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


            Services or Service changes. Such requests will be handled within Zoom's
            normal business hours.

   2.2. RingCentral shall initially specify the Priority Level associated with any Trouble
        Ticket in accordance with the definitions above (the "Initial Categorization").
        In the event Zoom reasonably and in good faith disputes the Initial
        Categorization, Zoom's and RingCentral's designated representatives shall
        promptly confer and cooperate in good faith to agree on an appropriate Priority
        Level. They shall discuss, without limitation:

              •    The technical nature of the problem;
              •    The effect of this problem on Customers, including the number of
                   Customers affected and the degree to which they are affected; and
              •    The effect of this problem on RingCentral ' s operations and business.

       If Zoom's and RingCentral ' s designated representatives cannot agree on a
       Priority Level within one (1) day of the reporting of the incident, the incident
       shall be escalated to a VP-level or higher representative of both Zoom and
       RingCentral (collectively, the "Officer Representatives").           The Officer
       Representatives shall promptly confer and cooperate in good faith to agree on the
       appropriate Priority Level and shall discuss, without limitation, the issues set
       forth in the preceding paragraph. If the Officer Representatives cannot agree on
       a Priority Level within four (4) days of the reporting of the incident, each party
       may seek whatever remedies are available to it under law and equity, including
       without limitation any damages resulting from Zoom's failure to categorize and
       handle the issue under the appropriate Priority Level.

       During any dispute between Zoom and RingCentral relating to the Priority Level
       of any problem, Zoom shall use commercially reasonable efforts to resolve such
       problem in a reasonable timeframe in light of the significance of the problem,
       and no such dispute shall relieve Zoom of its obligation to resolve the problem
       under the terms of this Agreement. Zoom shall resolve the problem at least as
       quickly as it would be required to do so under the Priority Level it reasonably
       believes in good faith should be assigned to the problem.

3. Business Hours

   3.1. Zoom shall offer 24/7 phone support to RingCentral for Priority 1 issues. All
        other priorities will be supported via e-mail during normal business hours (8 am
        to 5 pm PT). Zoom shall provide escalation contact information based on day of
        the week and time of day.




CONFIDENTIAL                                E-7
                                                                      EXHIBIT 1, Page 30 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 32 of 98

                                             Zoom-RingCentral Strategic Alliance Agreement


                                      EXHIBITG

             OPERATIONAL AND SUPPORT SERVICE LEVEL AGREEMENTS


This Service Level Agreement outlines the level of service that Zoom shall provide for
the contracted services set forth in the Agreement and the remedies for deficiencies
therein.

1. Network Defmition

   1.1. The Zoom Service Network ("Network") includes a combination of any or all of
        the following: (i) any software provided by Zoom under this Agreement,
        including without limitation the Zoom Hybrid Meeting Connector and Service
        Clients; (ii) any Zoom APis; (iii) any facilities, physical infrastructure (including
        external power sources), supporting network elements, interfaces to the Internet,
        support services, hardware and software, and other resources that are used by
        Zoom to provide the Service and are under Zoom's control; and (iv) facilities and
        resources under the direct management and control of Zoom to provide the
        foregoing. For the avoidance of doubt, ''Network" does not include any products
        or services provided by third parties (a) which are not under the direction and
        control of Zoom (including, without limitation, products purchased by Zoom)
        and (b) with which Zoom does not have a service level agreement.

2. Network Availability

   2.1. The Service shall be available twenty-four (24) hours a day, seven (7) days per
        week, three hundred sixty-five (365) days per year (three hundred sixty-six (366)
        days during leap years).

   2.2. Zoom shall provide RingCentral with                Network Availability. Zoom's
        Network Availability is measured based on the cumulative number of minutes
        that the Network was "Unavailable" (as defined below) per calendar month
        (calculated on a 30-day basis) in relation to the total number of minutes in that
        calendar month. "Unavailability" is defined as a service outage due to failure of
        the Zoom Network resulting in RingCentral or any Customer being unable to use
        the Service. Network Unavailability shall not include the unavailability of the
        Network resulting from any of the following events ("Excluded Events"): (a)
        negligent acts or omissions of RingCentral; (b) the malfunction of equipment,
        applications, or systems not owned, controlled, or provided by Zoom; or (c)
        Scheduled Maintenance.

    2.3. "Scheduled Maintenance" shall be any maintenance, alterations,
         implementations, upgrades, or any other changes to the Zoom Network that are
         scheduled by Zoom in accordance with this Agreement. Zoom must provide
         RingCentral at least forty-eight (48) hours' notice prior to beginning Scheduled
         Maintenance. Zoom shall perform Scheduled Maintenance only between 11 pm


CONFIDENTIAL                                  E-8
                                                                        EXHIBIT 1, Page 31 of 97
    Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 33 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


       and 3 am PT. Zoom may perform up to one-hundred twenty (120) minutes of
       Scheduled Maintenance per calendar month. Any scheduled maintenance
       beyond this limit shall not be deemed Scheduled Maintenance and shall count
       against Network Availability.

   2.4. In the event Zoom is unable to provide RingCentral with             Network
        Availability, Zoom shall provide RingCentral with Non-Performance
        Compensation ("NPC") in the following NPC Percentages (as defined below):

                 Network Availability                        NPC Percentage




   2.5. Notwithstanding Section 2.4 above, Zoom shall not owe NPC for failure to meet
        Network Availability to the extent the failure is due to solely to the performance
        of Free Conference Call Global, LLC or its affiliates ("FCC") in providing the
        PSTN audio stream for the Service. For the avoidance of doubt, Zoom's failure
        to meet the Network Availabilities above due to issues with FCC shall not waive
        RingCentral's rights under Section 8 below, when applicable. Zoom shall use
        commercially reasonable efforts to obtain a service level agreement with FCC
        within ninety (90) days of the Effective Date that is sufficient to achieve 99.99%
        Network Availability for the Service.

3. Target Resolution and Response Times

   3.1. The "Response Time" for a Trouble Ticket shall be the time (a) commencing
        when Zoom receives a proper Trouble Ticket from Customer or a Zoom engineer
        internally registers a fault or issue on RingCentral's behalf and (b) ending when
        an Zoom engineer is assigned and RingCental receives notification that the
        Trouble Ticket has been logged.

   3.2. The "Resolution Time" for a Trouble Ticket shall be the time (a) commencing
        when Zoom receives a proper Trouble Ticket from RingCentral or a Zoom
        engineer internally registers a fault or issue on RingCentral's behalf and (b)
        ending when the issue underlying the Trouble Ticket has been corrected or a
        temporary fix or work-around has been provided to restore the Services to proper
        functionality.

   3.3. When a Trouble Ticket is initiated with Zoom's technical support team, it shall
        be addressed within the following Target Resolution Times for the indicated
        Priority Levels:

              Priority 1: The Target Resolution Time shall be one (1) hour and the
              Response Time shall be fifteen (15) minutes. RingCentral will receive a



CONFIDENTIAL                                E-9
                                                                      EXHIBIT 1, Page 32 of 97
        Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 34 of 98

                                               Zoom-RingCentral Strategic Alliance Agreement


                  report when the problem is discovered, an ongoing report every thirty (30)
                  minutes, and a report when the problem is resolved.

                  Priority 2: The Target Resolution Time shall be twenty-four (24) hours
                  and the Response Time shall be thirty (30) minutes. RingCentral will
                  receive a report when the problem is discovered, an ongoing report every
                  four (4) hours, and a report when the problem is resolved.

                  Priority 3: The Target Resolution Time shall be ten (10) business days
                  and the Response Time shall be one (1) business day. RingCentral will
                  receive an ongoing status updates via e-mail.

                  Priority 4: The Target Resolution Time shall be fifteen (15) business days
                  and the Response Time shall be one (1) business day. RingCentral will
                  receive an ongoing status updates via e-mail.

       4.1. In the event Zoom fails to meet the response or resolution times set forth above
            (calculated each calendar month), it will issue NPC to RingCentral as follows as
            an NPC Percentage (as defined below):

Percentage of          Priority 1                 Priority 2                  Priority 3
   Trouble
Tickets Not In   ResQonse   Resolution    ResQonse      Resolution     ResQonse      Resolution
 Comoliance




    5. Resolution Process

       5.1. If a problem cannot be resolved immediately, the escalation will be determined
            based upon the Priority level assigned to the Trouble Ticket. Zoom support
            personnel will not directly contact Customers without prior written authorization
            from RingCentral.

    6. Non-Performance ComQensation

       6.1. An "NPC Percentage" is a percentage of the Service Fee in the applicable
            calendar month in which the NPC Percentage was earned under this SLA (the
            "Zoom Revenue At Risk"). An NPC Percentage is earned in the calendar
            month in which Zoom fails to meet the applicable term of this SLA.

       6.2. The "Total NPC Percentage" for any calendar month shall be the sum of all
            applicable NPC Percentages under this Agreement due to Zoom' s failure to
            comply with this SLA during that month. In the event the Total NPC Percentage


    CONFIDENTIAL                                E-10
                                                                         EXHIBIT 1, Page 33 of 97
   Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 35 of 98

                                            Zoom-RingCentral Strategic Alliance Agreement


       is greater than


   6.3. The "Total NPC" shall by the Total NPC Percentage multiplied by the Monthly
        Zoom Revenue At Risk.

   6.4. RingCentral shall receive, as a credit, the Total NPC for any calendar month
        within thirty (30) days from the end of that month.

7. Reporting

   7 .1. Zoom shall report, by the tenth (1 0111) business day of each calendar month, the
       following information for the previous calendar month, in a format to be
       mutually agreed upon by the parties (an "SLA Report"):

        (a) Network Availability;
        (b) Its performance on the metrics set forth in Sections 2 ofthis SLA; and
        (c) The Resolution Times and Response Times for all Trouble Tickets,
        organized by Priority Level, that were open at any time during the previous
        calendar month.

       The SLA Report shall be certified as complete and accurate by an appropriate
       officer of Zoom.

   7.2. RingCentral may challenge any part of the SLA Report as incomplete or
        inaccurate or request additional information that supports the SLA Report. In
        this case, RingCentral and Zoom shall promptly confer in good faith to resolve
        the dispute or fulfill the request. Zoom shall provide reasonable cooperation with
        RingCentral to resolve the dispute or fulfill the request, including without
        limitation providing any information or documentation that RingCentral may
        reasonably request.

8. Termination for Repeated Failures

   8.1. The occurrence of any of the following conditions shall be deemed a
        "Performance Trigger":

        (a) Network Availability falls below             in each of two (2) consecutive
        calendar months;
        (b) Three (3) Priority 1 problems occur in any thirty (30) day period;
        (c) Three (3) Priority 2 problems occur in any ninety (90) day period.
        (d) Zoom fails to meet the applicable Resolutions Times for any Priority 1 or
        Priority 2 problems in each of three (3) consecutive calendar months.

   8.2. In the event that a Performance Trigger occurs, RingCentral may terminate this
        Agreement immediately upon fifteen (15) days' written notice.        For the


CONFIDENTIAL                                 E-ll
                                                                     EXHIBIT 1, Page 34 of 97
  Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 36 of 98

                                         Zoom-RingCentral Strategic Alliance Agreement


     avoidance of doubt, any such termination shall not waive any of RingCentral's
     rights to receiving NPC for the events that gave rise to the Performance Trigger.




CONFIDENTIAL                             E-12
                                                                  EXHIBIT 1, Page 35 of 97
   DocuSign Envelope ID: 93493C30-EB65-4C88-8B52-17D854385093
1-cv-01727-EJD         Document 36 Filed 03/25/21 Page




                     EXHIBIT 1, Page 36 of 97
DocuSign Envelope ID: 93493C30-EB65-4C88-8B52-17D854385093
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 38 of 98




             Web Meetings
               • Instant or scheduled meetings
               • Recurring meeting ID
               • Recording and playback (MP4 format) (not included in the first release)
               • Mouse/keyboard control
               • Annotations
               • Private or group chat
               • Host controls and security
               • REST API

             Hybrid Cloud Service
               • Meeting Connector for private cloud
               • Virtualized software setup in minutes
               • Scale and add capacity easily
               • Local high-availability
               • 24x7 online monitoring
               • Instant global service backup

             Security
                • Role based access control
                • Single sign-on access control
                • HTTPS access
                • SSL communications
                • AES 128 bits encryption
                • Host security controls


               2. Exhibit B is hereby amended in its entirety to state:

                                                             PRICING

             RingCentral and its Affiliates may market, promote, and resell, as a bundle, UMX as follows, as
             well as in any other editions RingCentral or its Affiliates may offer now or in the future, whether
             directly or in conjunction with its or its Affiliates’ partners and resellers (as a bundled feature of
             that edition or as an additional feature at additional cost).

             RingCentral will pay Zoom for each Active User subscribing to the Standard and Premium
             Editions of RingCentral Office as follows:

                                           Table 1: Standard and Premium Pricing
                  RC Office Edition                     Price Per Active User Per Month
                                                RingCentral Hosts                 Zoom Hosts
                        Standard
                        Premium

                                                             Page 2 of 4

                                                                                          EXHIBIT 1, Page 37 of 97
DocuSign Envelope ID: 93493C30-EB65-4C88-8B52-17D854385093
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 39 of 98




             The pricing in Table 1 is per Active User in a calendar month. A user is deemed an “Active
             User” in a calendar month if, during the preceding calendar month, that user launched at least
             one (1) meeting with at least        participants (including the organizer).

             RingCentral will pay Zoom for each user subscribing to the Enterprise Edition of RingCentral
             Office as follows:

                                                   Table 2: Enterprise Pricing
                                    Number of         Price Per User Per Month for All Users in That Band
                                      Users               RingCentral Hosts             Zoom Hosts
               Band One
               Band Two
               Band Three

             The number of users of Enterprise Edition in a calendar month shall be the total number of users
             of Enterprise Edition on the last day of the preceding calendar month.

             The price for each band of users in Table 2 applies to all users in that band and not to any others
             outside of that band.



             The Parties shall negotiate reasonably and in good faith the pricing terms and participant limits
             for future RingCentral Office editions not listed in Tables 1 or 2. In addition, if after one (1)
             year from the Effective Date the actual usage of the Services is materially different from the
             Parties’ expectations, the Parties shall confer in good faith whether the pricing set forth herein
             should be amended; provided, however, the foregoing shall not obligate a Party to agree to any
             such amendments.

             For every RingCentral Office edition, Zoom shall provide RingCentral the business version of
             UMX with full functionality and the participant limits set forth in Exhibit A.

             For so long as RingCentral hosts the Zoom Hybrid Meeting Connector, RingCentral shall pay
             Zoom the amount under “RingCentral Hosts” columns of Tables 1 and 2. For so long as Zoom
             hosts the Zoom Hybrid Meeting Connector, RingCentral shall pay Zoom the amount under
             “Zoom Hosts” columns of Tables 1 and 2.

             For the avoidance of doubt as set forth in Section 6, these Service Fees shall apply only to the
             extent RingCentral includes the Services in the applicable edition of RingCentral Office.

             Within thirty (30) days after the first year after RingCentral’s commercial launch of the Services
             (the “First Year”), if the Service Fees from the resale of the Services in the Enterprise Edition
             earned in the First Year do not equal or exceed the First Year Revenue Commitment (defined
             below), RingCentral will pay Zoom the difference between the Service Fees earned in the First
             Year and the First Year Revenue Commitment.

                                                             Page 3 of 4

                                                                                        EXHIBIT 1, Page 38 of 97
DocuSign Envelope ID: 93493C30-EB65-4C88-8B52-17D854385093
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 40 of 98




             The “First Year Revenue Commitment” shall be calculated as follows:




               3. Except as expressly amended by Sections 1 and 2 of this First Amendment, all other terms
                  and conditions of the Agreement shall remain unchanged and in full force and effect.

               4. This First Amendment may be signed in counterparts and delivered by facsimile or e-
                  mailed PDF or other electronic file. Each such counterpart will constitute an original
                  document, and the counterparts, taken together, will constitute one and the same
                  instrument. A scanned or facsimile copy of a Party’s signature page shall be deemed to be
                  an original.


             IN WITNESS WHEREOF, the Parties have each caused this Agreement to be signed and
             delivered by its duly authorized representative as of the First Amendment Effective Date.



                    Zoom Video Communications, Inc.                RingCentral, Inc.



                    By:      _________________________             By:      _________________________

                    Name: _________________________                Name: _________________________

                    Title:   _________________________             Title:   _________________________

                    Date:    _________________________             Date:    _________________________




                                                             Page 4 of 4

                                                                                        EXHIBIT 1, Page 39 of 97
    DocuSign Envelope ID: 93493C30-EB65-4C88-8B52-17D854385093
1-cv-01727-EJD         Document 36 Filed 03/25/21 Page




         3. Except as expressly amended by Sections 1 and 2 of this First Amendment, all other terms
            and conditions of the Agreement shall re-main unchanged and in full force and effect.

         4. This First Amendment may be signed in counterparts and delivered by facsimile or e-
            mailed PDF or other electronic file. Each such counterpart will constitute an original
            document, and the counterparts, taken together, will constitute one and the same
            instrument. A scanned ur facsimile copy of a Party's signature page shall be deemed to be
            an original.


        IN WITNESS WHEREOF, the Parties have each caused this Agreement to be signed and
        delivered by its duly authorized representative as of the First Amendment Effective Date.



              Zoom Video Communications, Inc.            RingCentral, Inc.

                                                 Ge.01,7-
              By:                                        By:

              Name:         Efric S.                     Name:

              Title:             e-tO                    Title:

              Date:     4 0A; //,      Ze/               Date:




                                                   Page 4 of 4

                                     EXHIBIT 1, Page 40 of 97
DocuSign Envelope ID: 3815AEDF-F047-4466-BD3F-8BA31E33809B
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 42 of 98




                                            SECOND AMENDMENT
                                      to the Zoom Video Communications -
                               RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT


                        This Second Amendment (“2nd Amendment”) to the ZOOM-RINGCENTRAL
                 STRATEGIC ALLIANCE AGREEMENT bearing an Effective Date of October 8,
                 2013 (the "Agreement") is made and hereby entered into on the 30th day of June 2015
                 (the "2nd Amendment Execution Date") by and between RingCentral, Inc.,
                 (“RINGCENTRAL”) and Zoom Video Communications, Inc. (“ZOOM”)

                       WHEREAS, RINGCENTRAL and ZOOM hereby mutually agree to modify and
                 amend the terms of the Agreement;

                         NOW, THEREFORE, in consideration of the mutual promises and in accordance
                 with the terms and conditions in the Agreement and hereinafter set forth, the Parties agree
                 as follows:

                 1. Section 16 (a) of the Agreement is deleted in its entirety and replaced with the
                 following:

                         “Term. The initial term of this Agreement shall commence on the Effective Date
                         and unless terminated earlier in accordance with Section 16 (b), expire on June
                         30, 2015 (“Initial Term”). At the end of the Initial Term, this Agreement will
                         automatically renew for additional consecutive one (1) year periods (each a
                         “Renewal Term”), unless either party provides advance written notice of non-
                         renewal at least one hundred-fifty (150) days prior to the end of the Initial Term
                         or any then-current Renewal Term. The Initial Term and any Renewal Terms are
                         together referred to herein as the “Term”.

                 2. Effective July 1, 2015, RingCentral agrees to an Annual Revenue Commitment
                                                                                    .     Zoom shall bill
                 RingCentral quarterly (within 30 days of the end of a calendar quarter) for actual Service
                 Fees calculated based on the then current pricing across all editions (currently Standard,
                 Premium and Enterprise), of RingCentral Office. Within thirty (30) days after the end of
                 a Renewal Term, if Service Fees earned in such Renewal Term do not equal or exceed
                 the Annual Revenue Commitment, RingCentral will pay Zoom the difference between
                 the Service Fees earned in the Year and the Annual Revenue Commitment.




                                             2nd Amdt to Zoom-RingCentral Strategic Alliance Agmt   1
                                                                                                        EXHIBIT 1, Page 41 of 97
DocuSign Envelope ID: 3815AEDF-F047-4466-BD3F-8BA31E33809B
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 43 of 98




                                                       [Signature page follows]

                 RingCentral, Inc.                                      Zoom Video Communications, Inc.

                 By:                                                    By:
                         Signature                                                Signature


                         Printed Name                                             Printed Name

                 ______________________________                         _____________________________
                       Title                                                  Title

                 ______________________________                         _____________________________
                       Date                                                   Date




                                             2nd Amdt to Zoom-RingCentral Strategic Alliance Agmt   2
                                                                                                        EXHIBIT 1, Page 42 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 44 of 98




                 THIRD AMENDMENT TO ZOOM—RINGCENTRAL STRATEGIC ALLIANCE
                                       AGREEMENT


                    This third Amendment to the Zoom-RingCentral Strategic Alliance Agreement (this
            “Third Amendment”) is dated effective December 18, 2015 (the “Third Amendment Effective
            Date”) and amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013
            by and between Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments,
            exhibits, and addenda thereto (the “Agreement”). Any capitalized term used herein but not
            expressly defined in this First Amendment shall have the same meaning given to such term in the
            Agreement.

                  WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the
            Zoom service;

                  WHEREAS, the Parties mutually desire to amend the Agreement to include additional
            Zoom products and services that RingCentral shall resell on the terms set forth herein;

                    WHEREAS, Zoom shall provide certain services and support to RingCentral in
            connection with the resale of these additional Zoom products and services, as further described
            in this Agreement;

                   NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
            which is hereby acknowledged, the Parties hereby amend the Agreement as follows:

            1. Definitions.

                (a)    “Branding” has the meaning set forth in Section 9.

                (b)    “New Services” means the Zoom Room Connector and Zoom Rooms.

                (c)    “New Services Deliverables” has the meaning set forth in Section 5

                (d) “New Services Revenue Share” has the meaning set forth in Section 10.

                (e)    “Zoom Room Connector” means the Zoom Room Connector product offered by
                       Zoom, as described in Exhibit H.

                (f)    “Zoom Room Connector Delivery Date” means December 31, 2015.

                (g)    “Zoom Room Connector Launch Date” means February 1, 2016.

                (h)    “Zoom Room Connector Revenue” is any revenue billed by RingCentral, its
                       Affiliates, or their respective partners or resellers for the Zoom Room Connector under
                       this Agreement.



                                                             Page 1 of 12

                                                                                      EXHIBIT 1, Page 43 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 45 of 98




                 (i)   “Zoom Room Connector Server” means the server-side software required to enable
                       the Zoom Room Connector for Customers. Zoom Room Connector Server excludes
                       any software or other components required to provide Zoom’s general meeting service.

                 (j)   “Zoom Rooms” means the Zoom Rooms product offered by Zoom, as described in
                       Exhibit I.

                 (k)   “Zoom Rooms Delivery Date” means January 15, 2016.

                 (l)   “Zoom Rooms Infrastructure” has the meaning set forth in Section 4(b).

                 (m) “Zoom Rooms Launch Date” means May 1, 2016.

                 (n)   “Zoom Rooms Revenue” is any revenue billed by RingCentral, its Affiliates, or their
                       respective partners or resellers for Zoom Rooms under this Agreement.

            2.   Amendments to Definitions Under the Agreement.

                 (a)   Amendment to Definition of Service Fees. As of the Third Amendment Effective
                       Date, the term “Services Fees” under the Agreement is hereby amended to the
                       following:

                             “Service Fees” shall mean the fees that Zoom charges RingCentral for the
                             Service when RingCentral resells the Service to Customers. The initial
                             Service Fees are specified in Exhibit B and are subject to change as
                             specified in Section 6. The Service Fees also include the New Services
                             Revenue Share (and are not subject to change except by mutual written
                             agreement of the Parties).

                 (b)   Amendment to Definition of Service. As of the Third Amendment Effective Date and
                       except as indicated below, the term “Service” under the Agreement is hereby extended
                       to include the New Services.

                             “Service” shall mean (a) the Zoom Unified Meeting Experience Service,
                             as more fully described in Exhibit A and the Specifications, (b) the Zoom
                             Room Connector and the Zoom Room Connector Server, and (c) Zoom
                             Rooms. The Service is currently available only in English, but other
                             language versions will be included as part of the Service and licensed to
                             RingCentral and its Affiliates at no extra charge if and when they are
                             made generally available by Zoom. Zoom shall localize the Service to
                             British English, Canadian French, French, and Spanish with a reasonable
                             period of time of request by RingCentral. In addition, Zoom and
                             RingCentral shall mutually agree to localize the Service for any additional
                             languages.

                       Notwithstanding the foregoing, the term “Services” shall not be so amended (as shall
                       remain as defined in the Agreement prior to the Third Amendment) with respect to
                       Sections 2(d), 3(a), 3(e), 3(f), 6, or 10 of the Agreement.

                                                             Page 2 of 12

                                                                                       EXHIBIT 1, Page 44 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 46 of 98




                 (c)   Amendment to Definition of “Network” for Support and SLAs. As of the Third
                       Amendment Effective Date, the term “Network” under Exhibit G of the Agreement is
                       hereby amended to the following.

                             The Zoom Service Network (“Network”) includes a combination of any
                             or all of the following: (i) any software provided by Zoom under this
                             Agreement, including without limitation the Zoom Hybrid Meeting
                             Connector, Service Clients, and the Zoom Room Connector Server; (ii)
                             any Zoom APIs; (iii) any facilities, physical infrastructure (including
                             external power sources), supporting network elements, interfaces to the
                             Internet, support services, hardware and software, and other resources that
                             are used by Zoom to provide the Service and are under Zoom’s control;
                             and (iv) facilities and resources under the direct management and control
                             of Zoom to provide the foregoing. For the avoidance of doubt, “Network”
                             does not include any products or services provided by third parties (a)
                             which are not under the direction and control of Zoom (including, without
                             limitation, products purchased by Zoom) and (b) with which Zoom does
                             not have a service level agreement.

                 (d)   Amendment to Definition of Zoom APIs. As of the Third Amendment Effective
                       Date, the term “Zoom APIs” under the Agreement is hereby expanded to include the
                       Zoom Room Connector purchase/provisioning/re-provisioning license API and the
                       Zoom Rooms purchase/provisioning/re-provisioning license API, as set forth in Section
                       5 below.

            3.   Appointment.

                 (a)   Appointment. As of the Third Amendment Effective Date, Zoom hereby appoints
                       RingCentral, and RingCentral accepts the right for RingCentral, to market and resell the
                       New Services (as incorporated into RingCentral’s or its Affiliates own services or
                       services provided in conjunction with its or its Affiliates’ resellers, whether as a
                       standard feature or a feature at additional cost, in accordance with this Agreement) in
                       the Territory. For the avoidance of doubt, nothing in this Agreement shall be construed
                       as requiring RingCentral to incorporate the New Services into RingCentral’s products
                       and services.

                 (b)   Resale Terms/Termination/Suspension.            RingCentral, its Affiliates, and their
                       respective resellers may resell the Services to Customers at such prices and on such
                       terms as they decide in their sole discretion; provided, however, in no case shall sales
                       be on any terms prohibited by this Agreement, including but not limited to the
                       provisions of Section 4 of the Agreement. RingCentral, its Affiliates, and their
                       respective resellers may each terminate or suspend Services to any Customer in its sole
                       discretion, and Zoom shall not be entitled to any Service Fees (including, without
                       limitation, Services Revenue Share) to which it would have been entitled in the absence
                       of such termination or suspension.



                                                             Page 3 of 12

                                                                                       EXHIBIT 1, Page 45 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 47 of 98




                 (c)   Provision of the Service. For the avoidance of doubt, throughout the term of this
                       Agreement, Zoom shall provide the New Services to RingCentral and its Affiliates and
                       their respective Customers in accordance with the SLA; provided, however, subsection
                       (b) to Section 2.2 of Exhibit G shall not apply to any malfunctions relating to the Zoom
                       Room Connector Server.

                 (d)   Training and Documentation. No later than the Room Connector Delivery Date and
                       the Zoom Rooms Delivery Date, Zoom will provide, at no additional cost to
                       RingCentral, training and documentation to the sales, operations, and support personnel
                       of RingCentral to familiarize them with the Zoom Room Connector or Zoom Rooms, as
                       applicable, including copies of documentation for those products. The training and
                       documentation will explain at least how to use those products, how to troubleshoot
                       problems, common problems Customers encounter with those products, and how to
                       use, maintain, monitor, and configure those products, services, components, and other
                       materials. Training for the Zoom Room Connector will include training for the Zoom
                       Room Connector Server. RingCentral will be responsible for any Customer training
                       other than help pages incorporated into those products.

                 (e)   No Minimum Commitments. Subject to Section 13 of this Third Amendment,
                       RingCentral does not commit to selling any amount or volume of New Services.
                       RingCentral may cease the offer for sale, sale, marketing, distribution, operation,
                       support, or maintenance of any of all of the New Services at any time in its sole
                       discretion.

            4.   Hosting and Support

                 (a)   Hosting of Zoom Connector. RingCentral shall host the Zoom Room Connector
                       Server. Zoom shall promptly provide reasonable assistance to RingCentral, at Zoom’s
                       sole expense, in installing, configuring, testing, hosting, managing, and maintaining the
                       Zoom Room Connector Server and enabling the Zoom Room Connector through the
                       Zoom Room Connector Server. Zoom hereby grants RingCentral and its Affiliates a
                       limited, worldwide, royalty-free, fully paid-up right and license for the Term to install,
                       operate, use, copy, and maintain the Zoom Room Connector Server to provide the
                       Zoom Room Connectors to RingCentral’s and its Affiliates’ resellers and Customers.
                       Zoom shall reasonably consider in good faith any input RingCentral provides
                       concerning the improvement of the performance, installation, operation,
                       maintainability, or availability of the Zoom Room Connector Server.

                 (b)   Hosting of Zoom Rooms. Zoom will be responsible, at Zoom’s sole expense, for
                       installing, configuring, testing, hosting, managing, maintaining and providing Zoom
                       Rooms, including without limitation the Zoom Room backend web services for
                       configuring rooms and the Zoom Rooms calendar feature to sync with the “room”
                       calendar resources (as further described in Exhibit J). Notwithstanding the foregoing,
                       RingCentral shall host the Zoom Hybrid Meeting Connector in connection with Zoom
                       Rooms. Zoom shall promptly provide reasonable assistance to RingCentral, at Zoom’s
                       sole expense, in installing, configuring, testing, hosting, managing, and maintaining, as
                       applicable, any of the components set forth in this Section 4(b) (“Zoom Rooms

                                                             Page 4 of 12

                                                                                        EXHIBIT 1, Page 46 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 48 of 98




                       Infrastructure”). Zoom shall reasonably consider in good faith any input RingCentral
                       provides concerning the improvement of the performance, operation, maintainability, or
                       availability of the Zoom Rooms Infrastructure.

            5.   Implementation Delivery of New Services Deliverables. At no additional charge, Zoom
                 will implement and deliver to RingCentral the following materials by the indicated dates (the
                 “New Services Deliverables”). All such materials must meet the Branding requirements set
                 forth in Section 9 below (as applicable).

                 (a)   Materials for Zoom Room Connector. No later than the Zoom Room Connector
                       Delivery Date, Zoom shall provide to RingCentral all of the following, in each as
                       described in Exhibit J (which shall be deemed the Specifications for these
                       deliverables).

                            The Zoom Room Connector purchase/provisioning/re-provisioning license API.

                            All necessary software for RingCentral to operate the Zoom Room Connector
                             Server in RingCentral’s data centers and documentation sufficient for RingCentral
                             personnel to install, configure, test, host, manage, and maintain the Zoom Room
                             Connector Server.

                 (b)   Materials for Zoom Rooms. No later than the Zoom Rooms Delivery Date, Zoom
                       shall provide to RingCentral all of the following, in each as described in Exhibit J
                       (which shall be deemed the Specifications for these deliverables).

                            The Zoom Rooms purchase/provisioning/re-provisioning license API.

                            Client-side software for Zoom Rooms for Mac OS (which shall be deemed a
                             “Service Client” for the purposes of the Agreement).

                            iPad controller software for Zoom Rooms (which shall be deemed a “Service
                             Client” for the purposes of the Agreement).

                            Backend web services hosted by Zoom for the Zoom Rooms calendar feature.

                            The Zoom Rooms Ad-Hoc Meeting Feature

            6.   RingCentral’s Acceptance of the New Service Deliverables. For all New Service
                 Deliverables, the Parties will follow the provisions of Section 3(f) of the Agreement (and be
                 entitled to any rights or remedies thereunder), with the “Service Clients” in that section
                 deemed the applicable New Service Deliverables for those purposes. Zoom shall maintain
                 and update the Service Clients for new versions of the applicable operating systems.

            7.   Planned Releases by RingCentral. The Parties acknowledge and agree that RingCentral
                 intends to release:




                                                             Page 5 of 12

                                                                                      EXHIBIT 1, Page 47 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 49 of 98




                      (a) A beta release of the Zoom Room Connector in February 2016 and (b) a general
                       availability release of the Zoom Room Connector by the Zoom Room Connector Launch
                       Date; and

                      (b) A beta release of the Zoom Rooms in April 2016 and (b) a general availability release
                       of the Zoom Rooms by the Zoom Rooms Launch Date.

                 Zoom agrees to provide reasonable assistance to RingCentral to meet these release dates.

            8.   Customer Support Materials. At no additional charge during the Term, Zoom will provide
                 its own support materials and end user documentation for the Services (the “Customer
                 Support Materials”) in a format to be mutually agreed by the Parties. RingCentral, its
                 Affiliates, and their respective partners that resell the Services may rebrand, host, and
                 redistribute the Customer Support Materials during the Term in their sole discretion.

            9.   Branding. The New Services shall be branded with such brands and logos and in such
                 manner as indicated by RingCentral in writing in its sole discretion (“Branding”). For the
                 avoidance of doubt, RingCentral may require different Branding for different geographies or
                 partners. Zoom shall incorporate such Branding into the New Services. In-meeting session
                 windows in the Service shall be branded “powered by Zoom” in a reasonably conspicuous
                 location. No in-meeting session windows in the Service shall be branded “powered by
                 Zoom” or otherwise display “Zoom” when RingCentral’s products and services are sold
                 through RingCentral’s carrier partners, including without limitation AT&T.

            10. Changes to the New Services.         Notwithstanding the provisions of Section 8 of the
                 Agreement, Zoom may not remove any functionality set forth in Exhibits H, I, or J from the
                 applicable software, components, or materials without RingCentral’s prior, written consent.

            11. Revenue Share.

                 (a)    For each Zoom Room Connector licensed to a Customer, Zoom shall be entitled to the
                        greater of




                 (b)    For each Zoom Room licensed to a Customer, Zoom shall be entitled to the greater of




                 (c)    For the avoidance of doubt, RingCentral has exclusive right to any Zoom Room
                        Connector Revenue or Zoom Rooms Revenue to which Zoom is not entitled under this
                        Section 10.

                 (d)    New Service Revenue Share shall be calculated for each calendar month. New
                        Services Revenue Share shall be paid to Zoom within thirty (30) days after the
                        conclusion of each calendar quarter for New Service Revenue billed in such calendar

                                                             Page 6 of 12

                                                                                        EXHIBIT 1, Page 48 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 50 of 98




                        quarter. Each payment shall be accompanied by a statement specifying the amount of
                        Zoom Room Connector Revenue and Zoom Rooms Revenue billed each month during
                        the calendar quarter, organized by account. For the avoidance of doubt, the foregoing
                        revenue-share terms may not be modified during the Term or the EOL Period except by
                        mutual written agreement of the Parties.

                (e)     For the avoidance of doubt, the provisions of Exhibit B do not apply to subscriptions to
                        the New Services.

            12. Reporting by Zoom. Within thirty (30) calendar days after the beginning of each calendar
                month, Zoom shall provide RingCentral with a written report in a format to be mutually
                agreed by the Parties that includes the following information:

                (a)     The total number of licenses of the Zoom Room Connector under this Agreement,
                        organized by account, as of the first day of that calendar month; and

                (b)     The total number of licenses of Zoom Rooms under this Agreement, organized by
                        account, as of the first day of that calendar month.

            13. Increase to Annual Revenue Commitment. Effective January 1, 2016, RingCentral agrees
                to increase the Annual Revenue Commitment to


            IN WITNESS WHEREOF, the Parties have each caused this This Amendment to be signed and
            delivered by its duly authorized representative as of the Third Amendment Effective Date.



                      Zoom Video Communications, Inc.               RingCentral, Inc.



                      By:      _________________________            By:      _________________________

                      Name: _________________________               Name: _________________________

                      Title:   _________________________            Title:   _________________________

                      Date:    _________________________            Date:    _________________________




                                                             Page 7 of 12

                                                                                         EXHIBIT 1, Page 49 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 51 of 98




                                                             Exhibit H

                                             Zoom Room Connector Description


            The Zoom Room Connector allows users to join a RingCentral Meeting using their H.323/SIP
            Video Conferencing System.

            If a RingCentral Meeting is in-progress, a user may join a meeting with a H.323/SIP Video
            Conferencing System (“VCS”) by:

                    Entering a specific IP address and meeting ID on their VCS screen controller.

                    Entering a pairing code into the RingCentral Meetings client.

            A user may also start a meeting directly from a VCS by entering a unique host key in addition to
            the IP and Meeting ID on their VCS screen controller.

            Neither Zoom nor RingCentral will sell the H.323/SIP Video Conferencing System hardware
            itself. The equipment is purchased and maintained by RingCentral’s customers themselves.

            Further specifications of the Zoom Room Connector are Available in Annex H-1 below, which
            was taken from http://zoom.us/roomconnector as of the effective date.




                                                             Page 8 of 12

                                                                                      EXHIBIT 1, Page 50 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 52 of 98




                                                             Annex H-1




                                                             Page 9 of 12

                                                                            EXHIBIT 1, Page 51 of 97
DocuSign  Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
  12/18/2015             Case 5:21-cv-01727-EJD Document H.323/SIP Room36   Filed
                                                                       Connector Plan03/25/21
                                                                                      ­ Zoom                             Page 53 of 98



    H.323/SIP Room Connector                                                                                                                        




                                  Open Your Room Systems
                                   Thousands of businesses use Zoom's room connector to extend their traditional H.323/SIP room
                                                                     systems to the cloud.




                                                                              $49/mo

                                 Request a Demo (http://zoom.us/livedemo)              Buy Now (http://zoom.us/buy?plan=pro&from=rc)




                                             Standards-Based
                                             Enable H.323/SIP room systems to communicate with desktop, tablet and
                                             mobile devices.
                                             Works with video endpoints from Polycom, Cisco, Lifesize, and others.
                                             Support H.264, H.239, H.235, and G.722 protocols.



                                                                    Help



                                             Full-Featured
                                             Dual screen support for content and video streams.
                                             Active speaker or gallery video layout.
                                             Connect multiple H.323/SIP endpoints or MCU bridges.




                                             Flexible
                                             Cloud­based or on­premise (VM) room connector.
                                             Up to 200 video participants or 3000 view­only attendees.
                                             Computer VoIP audio, telephone dial­in or call­me.




                          Request a Demo (http://zoom.us/livedemo)                Buy Now (http://zoom.us/buy?plan=pro&from=rc)



                                                                                                                         EXHIBIT 1, Page 52 of 97
  http://zoom.us/roomconnector                                                                                                                          1/2
DocuSign  Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
  12/18/2015             Case 5:21-cv-01727-EJD Document H.323/SIP Room36   Filed
                                                                       Connector Plan03/25/21
                                                                                      ­ Zoom                                                      Page 54 of 98
                                          About                                  Sales                                 Support
                                          (http://zoom.us/about)                 (http://zoom.us/contactsales)         (http://support.zoom.us)

                                          Zoom Blog                              1.888.799.9666                        Account
                                          (http://bit.ly/1Qrhhhc)                Contact Sales                         (http://zoom.us/account)
                                          Customers                              (http://zoom.us/contactsales)         Support Center
                                          (http://zoom.us/customer)              Plans & Pricing                       (http://support.zoom.us)
                                          Our Team                               (http://zoom.us/pricing)              Feedback
                                          (http://zoom.us/team)                  Request a Demo                        (http://zoom.us/feed)
                                          Why Zoom                               (http://zoom.us/livedemo)             Contact Us
                                          (http://zoom.us/zoomisbetter)          Webinars and Events                   (http://zoom.us/contact)
                                          Features                               (http://zoom.us/events)
                                          (http://zoom.us/feature)
                                                       (http://bit.ly/1Qrhhhc)          (http://www.linkedin.com/company/2532259)                  (http://www.twitter.com/zoom_us)
                                          Careers
                                          (http://zoom.us/careers)




                                                                                              (http://www.youtube.com/zoommeetings)
                         Copyright ©2015 Zoom Video Communications, Inc. All rights reserved. Privacy                                                         (http://www.facebook.com/zoomwithus)
                                                                                                      Policy (http://zoom.us/privacy) | Terms (http://zoom.us/terms)




                                                                                                                                                  EXHIBIT 1, Page 53 of 97
  http://zoom.us/roomconnector                                                                                                                                                                       2/2
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 55 of 98




                                                              Exhibit I

                                                    Zoom Rooms Description

            Zoom Rooms is a video conferencing system (“VCS”) solution where customers purchase their
            own hardware, and Zoom and RingCentral provide the software and port licenses needed to
            allow these customers to connect this VCS to a RingCentral web meeting. For customers, Zoom
            Rooms is a cheaper solution to traditional H.323/SIP video conferencing systems (e.g. Polycom,
            etc.).

            Neither Zoom nor RingCentral will sell any of the hardware needed for a customer to build its
            own Zoom Room VCS. The equipment is purchased and maintained by RingCentral customers
            themselves. The hardware needed to be purchased by the customer includes an iPad, Mac Mini,
            camera, speaker/microphone, and television.

            RingCentral will sell port licenses to RingCentral customers. The port license allows the VCS to
            connect to the RingCentral Meetings cloud service.

            If a RingCentral Meeting is in-progress, a user may join a meeting with their Zoom Room video
            conferencing system by entering the Meeting ID on the iPad controller.

            A user may also start a meeting directly from the Zoom Room video conferencing system via the
            iPad controller. This is very similar to starting a meeting from current RingCentral Meeting
            clients today.

            Further specifications of the Zoom Room Connector are Available in Annex I-1 below, which
            was taken from https://zoom.us/zoomrooms as of the effective date.




                                                             Page 10 of 12

                                                                                    EXHIBIT 1, Page 54 of 97
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 56 of 98




                                                             Annex I-1




                                                             Page 11 of 12

                                                                             EXHIBIT 1, Page 55 of 97
DocuSign  Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
  12/18/2015             Case 5:21-cv-01727-EJD Document         36 Filed
                                                            Zoom Rooms ­ Zoom                          03/25/21 Page 57 of 98



    Zoom Rooms




                                                      Upgrade Your Conference Rooms

                                                                Only $499 annual subscription fee.



                                    Request a Demo (https://zoom.us/livedemo)           Buy Now (https://zoom.us/buy?plan=zr&zr=1)




                                                                    Help

                                    Overview (https://d24cgw3uvb9a9h.cloudfront.net/static/34350/doc/Zoom_Rooms_Datasheet.pdf)
            Quick-Start Guide (https://support.zoom.us/hc/en-us/sections/200305533)   Compare with Other Solutions (https://zoom.us/zoomroomsisbetter)




                                              Easy Setup
                                              Works for small, medium and large conference rooms
                                              One tap to start an instant meeting
                                              Directory call­out to rooms, contacts, and H.323/SIP endpoints
                                              Participants join from mobile, tablet, desktop, H.323/SIP room systems,
                                              telephone, and Zoom Rooms




                                              Scheduled Meetings with Calendar
                                              Integration
                                              Google or Exchange calendar integration
                                              See a list of all upcoming meetings
                                              Upcoming meeting reminder
                                              One­tap to start your next meeting
                                                                                                                        EXHIBIT 1, Page 56 of 97
 https://zoom.us/zoomrooms                                                                                                                               1/2
DocuSign  Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
  12/18/2015             Case 5:21-cv-01727-EJD Document         36 Filed
                                                            Zoom Rooms ­ Zoom                                          03/25/21 Page 58 of 98




                                                   Touch Controls
                                                   Meeting controls on iPad
                                                   Host can mute/unmute participants and lock the meeting
                                                   Invite others from directory or by email
                                                   Up to 200 interactive video or 3000 view­only attendees




                                                   Multi-screen video and screen sharing
                                                   Two­screen option can show active speaker, content and gallery view
                                                   Wireless screen sharing, airplay mirroring or wired HDMI content sharing
                                                   Share any content, including video clips with audio




                             Request a Demo (https://zoom.us/livedemo)                                 Buy Now (https://zoom.us/buy?plan=zr&zr=1)




                                      About                                   Sales                                  Support
                                      (https://zoom.us/about)                 (https://zoom.us/contactsales)         (http://support.zoom.us)

                                      Zoom Blog                               1.888.799.9666                         Account
                                      (http://bit.ly/1Qrhhhc)                 Contact Sales                          (https://zoom.us/account)
                                      Customers                               (https://zoom.us/contactsales)         Support Center
                                      (https://zoom.us/customer)              Plans & Pricing                        (http://support.zoom.us)
                                      Our Team                                (https://zoom.us/pricing)              Feedback
                                      (https://zoom.us/team)                  Request a Demo                         (https://zoom.us/feed)
                                      Why Zoom                                (https://zoom.us/livedemo)             Contact Us
                                      (https://zoom.us/zoomisbetter)          Webinars and Events                    (https://zoom.us/contact)
                                      Features                                (https://zoom.us/events)
                                      (https://zoom.us/feature)
                                                    (http://bit.ly/1Qrhhhc)          (http://www.linkedin.com/company/2532259)                    (http://www.twitter.com/zoom_us)
                                      Careers
                                      (https://zoom.us/careers)




                                                                                           (http://www.youtube.com/zoommeetings)
                      Copyright ©2015 Zoom Video Communications, Inc. All rights reserved. Privacy                                                         (http://www.facebook.com/zoomwithus)
                                                                                                   Policy (https://zoom.us/privacy) | Terms (https://zoom.us/terms)




                                                                                                                                                 EXHIBIT 1, Page 57 of 97
 https://zoom.us/zoomrooms                                                                                                                                                                        2/2
DocuSign Envelope ID: E88FCF3A-4463-49BB-A92B-F45D7B9E87F7
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 59 of 98




                                                             Exhibit J

                                           New Services Deliverable Requirements

            All of the following New Service Deliverables will meet the Branding requirements set forth in
            Section 9.

            1.   Zoom Room Connector purchase/provisioning/re-provisioning license API

            A REST API that allows RingCentral to set the number of Zoom Room Connector licenses for a
            specific account ID.

            2.   Zoom Room Connector Server

            Server-side software that connects H.323/SIP Video Conferencing Systems to RingCentral
            Meetings.

            3.   Zoom Room Connector purchase/provisioning/re-provisioning license API.

            A REST API that allows RingCentral to set the number of Zoom Rooms licenses for a specific
            account ID.

            4.   Mac OS Client for Zoom Rooms

            A software client for Mac OS that allows a Zoom Rooms “room” to be connected to a
            RingCentral Meeting and controlled by iPad Controller Software for Zoom Rooms.

            5.   iPad Controller Software for Zoom Rooms

            A software application for the iPad that allows a user to control the Zoom Rooms “room” via an
            iPad touch interface to start and join RingCentral Meetings.

            6.   Backend web services hosted by Zoom for the Zoom Rooms calendar feature

            A web services that allow Zoom Rooms to be configured via iFrames (or REST APIs if agreed to
            by RingCentral). It also allows the Zoom Rooms calendar feature to sync with the Zoom Rooms
            “room” calendar resource. The latter part of this feature shall include the ability to connect to
            Microsoft Exchange/Office365 and Google Services Account, Work Email, and Gmail.

            7.   Zoom Rooms Ad-Hoc Meeting Feature

            A feature that allows a user to directly start a RingCentral Meeting with another Zoom Rooms
            “room” or individual.




                                                             Page 12 of 12

                                                                                     EXHIBIT 1, Page 58 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 60 of 98




                                                                        EXHIBIT 1, Page 59 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 61 of 98




                 (1)    "Integrated Applications" means applications and services developed by RingCentral
                        or its Affiliates that use the Services.

                 0)     "Large Meeting Capacity" is a feature of the Zoom Unified Meeting Experience
                        Service, as more fully described in Exhibit K, which permits one hundred (100) or more
                        participants for an unlimited number of minutes. For the avoidance of doubt, Large
                        Meeting Capacity does not include the Enterprise Edition with a meeting capacity of one
                        hundred (100) participants.

                 (k)   "Large Meeting Capacity Revenue" is any Revenue billed by RingCentral, its
                       Affiliates, or their respective partners or resellers for the Large Meeting Capacity feature
                       under this Agreement. In the case of sales by Carrier Resale Partners that do not pay
                       revenue share to RingCentral, however, the applicable Revenue shall be the license fee
                       the Carrier Resale Partner pays to RingCentral for the Large Meeting Capacity feature;
                       provided, for the avoidance of doubt, the revenue share shall still be subject to the
                       applicable floor.

                 (1)   "Large Meeting Capacity Revenue Share" means, with respect to a license for Large
                       Meeting Capacity, the greater of (1) and (2) below, as calculated each calendar month:

                             (1) A percentage of the Large Meeting Capacity Revenue from that license in the
                                 applicable calendar month

                                                                       and

                             (2) A revenue share floor for the license equal to one of the following depending
                                 upon the license type:

                                                       License Type                 Revenue Share Floor
                                                                                   (per license per month)




                 (m)    "MMR" means the multi-media mixing server, which mixes audio, video and screen
                        sharing streams for the Services.

                 (n) "Required Platforms" means iOS, Android, and Mac OS.

                (o)    "Revenue" means any revenue billed by RingCentral, its Affiliates, or their respective
                       partners or resellers relating to the subject product or service, excluding any
                       Administrative Fees and Taxes.

                (p)    "Server Capacity Threshold" means eighty percent (80%) of the maximum number of
                       attendees that can be processed by the BCS or XMPP servers, as applicable, at any
                       instant.


                                                             Page 2 of 16

                                                                                         EXHIBIT 1, Page 60 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 62 of 98




                 (q)   "Taxes" means any and all federal, state, local, municipal, foreign and other taxes and
                       fees charged to or collected from Customers, including but not limited to any Universal
                       Service Fund, TRS and 911 taxes and fees.

                 (r)   "Webinars Customer Support Materials" has the meaning set forth in Section 6(h).

                 (s)   "XMPP" is a server deployed and managed by Zoom to facilitate control of the Zoom
                       Webinars roster, chat, polling, and Q&A.

                 (t)   "Zoom Pro 50 Participants" means the Zoom meeting service that provides meeting
                       capacity for up to fifty (50) participants.

                 (u)   "Zoom Pro 50 Resales" has the meaning set forth in Section 9(a).

                 (v)   "Zoom Pro 50 Resale Service Fees" has the meaning set forth in Section 9(b).

                 (w) "Zoom SDK" means a software development kit permitting RingCentral to utilize all
                     features of the Services.

                 (x)   "Zoom Webinars" is the service provided by Zoom as more fully described in Exhibit
                       L.

                (y)    "Zoom Webinars Revenue" is any Revenue billed by RingCentral, its Affiliates, or their
                       respective partners or resellers for Zoom Webinars under this Agreement. In the case
                       of sales by Carrier Resale Partners that do not pay revenue share to RingCentral,
                       however, the applicable Revenue shall be the license fee the Carrier Resale Partner pays
                       to RingCentral for Zoom Webinars; provided, for the avoidance of doubt, the revenue
                       share shall still be subject to the applicable floor.

                (z)    "Zoom Webinars Revenue Share" means, with respect to a license for Zoom Webinars,
                       the greater of (1) and (2) below, as calculated each calendar month:

                             (1)




                             License Type                         Revenue Share Floor
                                                                 (per license per month)
                                                       RingCentral Hosts           Zoom Hosts




                                                             Page 3 of 16

                                                                                      EXHIBIT 1, Page 61 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 63 of 98




                                                                        EXHIBIT 1, Page 62 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 64 of 98




                             Zoom to provide the foregoing. For the avoidance of doubt, "Network"
                             does not include any products or services provided by third parties (a)
                             which are not under the direction and control of Zoom (including,
                             without limitation, products purchased by Zoom) and (b) with which
                             Zoom does not have a service level agreement.

                 (c) Amendment to Definition of "Zoom Room Connector Revenue." The
                     definition in Section 1(g) of the Third Amendment is amended to the following:

                     "Zoom Room Connector Revenue" is any Revenue billed by RingCentral, its
                          Affiliates, or their respective partners or resellers for the Zoom Room
                          Connector under this Agreement. In the case of sales by Carrier Resale
                          Partners that do not pay revenue share to RingCentral, however, the
                          applicable Revenue shall be the license fee the Carrier Resale Partner
                          pays to RingCentral for the Zoom Room Connector; provided, for the
                          avoidance of doubt, the revenue share shall still be subject to the
                          applicable floor.

                 (d) Amendment to Definition of "Zoom Room Revenue." The definition in
                     Section 1(n) of the Third Amendment is amended to the following:

                             "Zoom Rooms Revenue" is any Revenue billed by RingCentral, its
                             Affiliates, or their respective partners or resellers for Zoom Rooms
                             under this Agreement. In the case of sales by Carrier Resale Partners
                             that do not pay revenue share to RingCentral, however, the applicable
                             Revenue shall be the license fee the Carrier Resale Partner pays to
                             RingCentral for the Zoom Rooms; provided, for the avoidance of doubt,
                             the revenue share shall still be subject to the applicable floor.

            3.   Amendment to Limits of Group Meetings (in Exhibit A of the Zoom — Ring
                 Central Strategic Alliance Agreement entered into as of October 8, 2013). At
                 no additional charge to RingCentral, as of the Fourth Amendment Effective Date,
                 the attendee limits for the Premium Edition Zoom Group Meetings will be
                 increased from twenty-five (25) to fifty (50) attendees, and the attendee limits for
                 Enterprise Edition Group Meetings will be increased from fifty (50) to up to one
                 hundred (100) attendees. For the avoidance of doubt, RingCentral may offer
                 Premium Edition Zoom Group Meetings and Enterprise Edition Group Meetings
                 with lower attendee limits than the foregoing in its sole discretion.

            4.   Amendment to FIRST AMENDMENT TO ZOOM—RINGCENTRAL
                 STRATEGIC ALLIANCE AGREEMENT, Section 2 PRICING, Table 1:
                 Standard and Premium Pricing and is modified as follows:

                                               Table 1: Standard and Premium Pricing
              RC Office Edition                                    Price Per Active User Per Month
                                                          RingCentral Hosts
              Standard
              Premium


                                                             Page 5 of 16

                                                                                            EXHIBIT 1, Page 63 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                        Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 65 of 98




                        *




             5.   Resale of Large Meeting Capacity

                  (a)       Starting on the Fourth Amendment Effective Date, Zoom shall provide to RingCentral
                            for resale, and RingCentral and its Affiliates may resell, Large Meeting Capacity.

                  (b)       Each Party's rights and obligations with respect to Large Meeting Capacity shall be the
                            same as its rights and obligations under the Agreement with respect to the resale of the
                            Service for fewer than a maximum of one hundred (100) people per meeting.

                  (c)       Revenue Share. For each Large Meeting Capacity licensed to a Customer, Zoom shall
                            be entitled to the Large Meeting Capacity Revenue Share. Large Meeting Capacity
                            Revenue Share shall be deemed "New Service Revenue Share" and calculated and paid
                            in accordance with Section 11 of the Third Amendment.

            6.    Resale of Zoom Webinars

                  (a)       Appointment. As of the Fourth Amendment Effective Date, Zoom hereby appoints
                            RingCentral, and RingCentral accepts the right for RingCentral, to market and resell the
                            Zoom Webinars (as incorporated into RingCentral's or its Affiliates own services or
                            services provided in conjunction with its or its Affiliates' resellers, whether as a standard
                            feature or a feature at additional cost, in accordance with this Agreement) in the Territory.
                            For the avoidance of doubt, nothing in this Agreement shall be construed as requiring
                            RingCentral to incorporate the Zoom Webinars into RingCentral's products and services.

                  (b)       Resale Terms/Termination/Suspension.           RingCentral, its Affiliates, and their
                            respective resellers may resell the Zoom Webinars to Customers at such prices and on
                            such terms as they decide in their sole discretion; provided, however, in no case shall
                            sales be on any terms prohibited by this Agreement, including but not limited to the
                            provisions of Section 4 of the Agreement. RingCentral, its Affiliates, and their respective
                            resellers may each terminate or suspend Services to any Customer in its sole discretion,
                            and Zoom shall not be entitled to any Service Fees (including, without limitation,
                            Services Revenue Share) to which it would have been entitled in the absence of such
                            termination or suspension.

                  (c)       Provision of the Service. For the avoidance of doubt, throughout the term of this
                            Agreement, Zoom shall provide Zoom Webinars to RingCentral and its Affiliates and
                            their respective Customers in accordance with the SLA.

                  (d)       Training and Documentation. Zoom will provide, at no additional cost to RingCentral,
                            training and documentation to the sales, operations, and support personnel of RingCentral
                            to familiarize them with the Zoom Webinars, including without limitation copies of
                            documentation for those products. The training and documentation will explain at least

                                                                Page 6 of 16

                                                                                               EXHIBIT 1, Page 64 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 66 of 98




                        how to use Zoom Webinars, how to troubleshoot problems, common problems
                        Customers encounter with Zoom Webinars, and how to use, maintain, monitor, and
                        configure those products, services, components, and other materials. RingCentral will
                        be responsible for any Customer training other than help pages incorporated into those
                        products.

                 (e)   Revenue Share. For each Zoom Webinar licensed to a Customer, Zoom shall be entitled
                       to the Zoom Webinars Revenue Share. Zoom Webinars Revenue Share shall be deemed
                       "New Service Revenue Share" and calculated and paid in accordance with Section 11 of
                       the Third Amendment.

                       Hosting of Webinars. Zoom will be responsible, at Zoom's sole expense, for installing,
                       configuring, testing, hosting, managing, maintaining, and providing Zoom Webinars in
                       accordance with this Agreement, including without limitation management,
                       maintenance, and performance monitoring of BCS and XMPP servers. RingCentral shall
                       be responsible for installing, configuring, testing, hosting, managing, and maintaining
                       the MMR, ZRG, and ZTC servers.

                 (g)   Scaling of BCS and XMPP. Zoom agrees to provide dynamic scaling of capacity of the
                       BCS and XMPP servers that provide the Services under this Agreement. Zoom shall
                       continuously monitor capacity usage of both the BCS and XMPP servers. If, at any
                       instant, the number of Zoom Webinars attendees exceeds the Server Capacity Threshold
                       for either the BCS or XMPP servers, Zoom shall add any necessary capacity to bring
                       usage below the Server Capacity Threshold (a) within twenty-four (24) hours if BCS and
                       XMPP servers, as applicable, are hosted in Amazon Web Services and (b) within forty-
                       eight (48) hours if the BCS or XMPP servers, as applicable, are hosted in Zoom's
                       datacenters.

                 (h)   Customer Support Materials. At no additional charge during the Term, Zoom will
                       provide its own support materials and end user documentation for the Zoom Webinars
                       (the "Webinars Customer Support Materials") in a format to be mutually agreed by
                       the Parties. RingCentral, its Affiliates, and their respective partners that resell the
                       Services may rebrand, host, and redistribute the Webinars Customer Support Materials
                       during the Term in their sole discretion.

            7.   Change to Zoom Room Connector and Zoom Room Revenue Share.

                 (a) Starting on the Fourth Amendment Effective Date, for each Zoom Room Connector
                     licensed to a Customer, Zoom shall be entitled to the greater of (the applicable amount, the
                     "New Service Revenue Share" for the Zoom Room Connector):




                                                             Page 7 of 16

                                                                                        EXHIBIT 1, Page 65 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                        Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 67 of 98




                  (b) Starting on the Fourth Amendment Effective Date, for each Zoom Room licensed to a
                      Customer, Zoom shall be entitled to the greater of (the applicable amount, the "New
                      Service Revenue Share" for Zoom Rooms):

                        (1)




             8.   Fees for Zoom Bundled in Glip

                  (a) Any agreements between Glip, Inc. and Zoom are hereby terminated as of the Fourth
                      Amendment Effective Date.

                  (b)




             9.   Zoom Pro 50.

                  (a) Starting on the Fourth Amendment Effective Date, and notwithstanding anything to the
                      contrary in the Agreement, RingCentral, its Affiliates, and their respective resellers may
                      resell Zoom Pro 50 Participants bundled with any other products or services of
                      RingCentral, its Affiliates, or their respective resellers (collectively, "Zoom Pro 50
                      Resales"). Zoom Pro 50 Participants shall be RingCentral-branded. Zoom Pro 50 Resales
                      to Customers may be at such prices and on such terms as the applicable reseller decides in
                      its sole discretion. Except as indicated otherwise in this Section 9, each Party's rights and
                      obligations under this Agreement for Zoom Pro 50 Resales will be the same as for the
                      equivalent Services under this Agreement.

                  (b) Fees. For each license sold as a Zoom Pro 50 Resale, Zoom shall be entitled to the
                      following fees set forth in Table 2 below (the "Zoom Pro 50 Resale Service Fees"):

                                            Table 2: Service Fees for Zoom Pro 50 Resales
                                   Number of Named Host                     Service Fee
                                    (by Customer basis)              (per Named Host per month)




                                                             Page 8 of 16

                                                                                            EXHIBIT 1, Page 66 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 68 of 98




                 (c) The Zoom Pro 50 Resale Service Fees shall be deemed "Service Fees" and calculated and
                     paid in accordance with Section 6 of the Agreement.

                 (d) Nothing in this Agreement shall preclude a Customer from switching from a Zoom Pro 50
                     subscription to any other subscription under this Agreement, and the fees for the
                     replacement subscription shall then apply.

             10. Reporting by Zoom. Within thirty (30) calendar days after the beginning of each calendar
                 month, Zoom shall provide RingCentral with a written report in a format to be mutually agreed
                 by the Parties that includes the following information:

                 (a) The total number of licenses of Zoom Webinars and Large Meeting Capacity under this
                     Agreement, organized by account, as of the first day of that calendar month;

                 (b) The total number of Zoom Webinars and Large Meeting Capacity meetings hosted,
                     organized by account, as of the first day of that calendar month; and

                 (c) Total number of Zoom Webinar panelists and attendees, organized by account, as of the
                     first day of that calendar month.

             11. Deliverables/Launch Date

                 (a)    BCS and XMPP Deployment. Zoom agrees to deploy and host BCS and XMPP servers
                        for the Term and EOL Period as follows. No later than January 31, 2017, Zoom will
                        deploy BCS and XMPP servers to its development environment for testing by
                        RingCentral. Zoom will deploy and host the BCS and XMPP servers in production no
                        later than two (2) weeks after RingCentral completes testing (the "Deployment Date").
                        At least seven (7) calendar days before the Deployment Date, the Parties shall mutually
                        agree to a reasonable number of BCS and XMPP servers for deployment. Zoom also
                        agrees to provide reasonable resources and personnel to RingCentral, at no cost, to assist
                        in customizing the relevant iFrames of the RingCentral products as required to schedule
                        and manage Zoom Webinars.

                 (b)    Branding. Zoom Webinars shall be branded with such brands and logos and in such
                        manner as indicated by RingCentral in writing in its sole discretion ("Branding"). For
                        the avoidance of doubt, RingCentral may require different Branding for different
                        geographies or partners. Zoom shall incorporate such Branding into Zoom Webinars.
                        In-meeting session windows in the Service shall be branded "powered by Zoom" in a

                                                             Page 9 of 16

                                                                                         EXHIBIT 1, Page 67 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 69 of 98




                                                                         EXHIBIT 1, Page 68 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 70 of 98




             16.   Amendment to Service Level Agreement

                   (a) Amendment to Availability Credits. Section 2.4 of Exhibit G is amended in its entirety
                       to the following:

                             In the event Zoom is unable to provide RingCentral with 99.99% Network
                             Availability, Zoom shall provide RingCentral with Non-Performance
                             Compensation ("NPC") in the following NPC Percentages (as defined below):

                                  Network Availability*                          NPC Percentage



                             * Notwithstanding the definition of "Network" and "Excluded Events," any
                             Unavailability arising from or relating to Cloud-Based Hosting Services shall be
                             included in calculating Availability, irrespective of whether the Unavailability
                             was caused by the malfunction of equipment, applications, or systems not owned,
                             controlled, or provided by Zoom.

                   (b) Amendment to "Response Time." Section 3.1 of Exhibit G is amended to
                       the following:

                             The "Response Time" means the following:

                                      (A) For a Trouble Ticket, Response Time shall be the time (a)
                                          commencing when Zoom receives a proper Trouble Ticket
                                          from RingCentral, Customer, or a Zoom engineer internally
                                          registers a fault or issue on RingCentral's behalf and (b)
                                          ending when an Zoom engineer is assigned and RingCental
                                          receives notification that the Trouble Ticket has been
                                          logged.

                                      (B) In the event Zoom discovers an issue with the Services
                                          (whether on its own or from notification from RingCentral),
                                          Response Time shall commence upon the discovery by
                                          Zoom.

                   (c) Amendment to Trouble Ticket Responses Times. Section 3.3 of Exhibit G is amended
                       in its entirety to the following.

                             When a Trouble Ticket is initiated with Zoom's technical support team or an
                             incident affecting the Services is discovered by Zoom, it shall be addressed within
                             the following Target Resolution Times for the indicated Priority Levels:

                                      Priority 1: The Target Resolution Time shall be one (1) hour and the
                                      Response Time shall be fifteen (15) minutes. RingCentral will receive a


                                                             Page 11 of 16

                                                                                        EXHIBIT 1, Page 69 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 71 of 98




                                                                        EXHIBIT 1, Page 70 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 72 of 98




                                                                        EXHIBIT 1, Page 71 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 73 of 98




                                                                        EXHIBIT 1, Page 72 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 74 of 98




                                                                        EXHIBIT 1, Page 73 of 97
DocuSign Envelope ID: 234E5AC9-FEA9-46F2-AB73-8CC5864BCB42
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 75 of 98




                                                                        EXHIBIT 1, Page 74 of 97
DocuSign Envelope ID: C65B93FE-12B1-4684-AC9E-742316D32523
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 76 of 98
                                                                                            EXECUTION COPY




                  FIFTH AMENDMENT TO ZOOM—RINGCENTRAL STRATEGIC ALLIANCE
                                        AGREEMENT


                    This Fifth Amendment to the Zoom-RingCentral Strategic Alliance Agreement (this
            “Fifth Amendment”) is dated effective November 21, 2017 (the “Fifth Amendment Effective
            Date”) and amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013
            by and between Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments,
            exhibits, and addenda thereto (the “Agreement”). Any capitalized term used herein but not
            expressly defined in this Fifth Amendment shall have the same meaning given to such term in
            the Agreement.

                  WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the
            Zoom service;

                     WHEREAS, the Parties mutually desire to amend the Agreement;

                   NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
            which is hereby acknowledged, the Parties hereby amend the Agreement as follows:

            1.   Group Meetings Limits

                 (a) For RingCentral Office Editions (in Exhibit A of the Zoom – Ring
                     Central Strategic Alliance Agreement entered into as of October 8, 2013).
                     At no additional charge to RingCentral, as of the Fifth Amendment Effective
                     Date the attendee limits for the Standard Edition Zoom Group Meetings and
                     Premium Edition Zoom Group Meetings will be increased to one hundred
                     (100) attendees, and the attendee limits for Enterprise Edition Group Meetings
                     will be increased to two hundred (200) attendees. For the avoidance of doubt,
                     RingCentral may offer any of these editions with lower attendee limits than
                     the foregoing in its sole discretion.

                 (b) For Glip. At no additional charge to RingCentral, as of the Fifth Amendment
                     Effective Date the attendee limits for the Services as integrated into
                     RingCentral’s Glip Free and Basic editions will be increased to one hundred
                     (100) attendees, and the attendee limits for the RingCentral’s Glip Pro edition
                     will be increased to two hundred (200) attendees. For the avoidance of doubt,
                     RingCentral may offer any of these editions with lower attendee limits than
                     the foregoing in its sole discretion.

                 (c) For Glip + Meetings Edition Zoom Group Meetings. At no additional
                     charge to RingCentral, as of the Fifth Amendment Effective Date the attendee
                     limits for the Glip + Meetings Edition Zoom Group Meetings (which
                     constitutes a Zoom Pro 50 Resale) will be one hundred (100) attendees.
                     RingCentral may offer Glip + Meetings Edition Zoom Group Meetings as
                     Free, Plus, and Advanced offerings. For the avoidance of doubt, RingCentral

                                                             Page 1 of 3

                                                                                       EXHIBIT 1, Page 75 of 97
DocuSign Envelope ID: C65B93FE-12B1-4684-AC9E-742316D32523
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 77 of 98
                                                                                                     EXECUTION COPY


                     may offer any of these offerings with lower attendee limits than the foregoing
                     in its sole discretion. Free RingCentral users of Zoom shall have unlimited
                     time for one-on-one meetings, but meetings with three (3) or more participants
                     shall be limited to forty (40) minutes per meeting.

                 (d) Pricing for Use of Services with Free Version of Zoom. Beginning on the
                     Fifth Amendment Effective Date, Zoom shall allow RingCentral users to have
                     access to the free version of Zoom (“Free Zoom”) (which shall have no fewer
                     features or less functionality that the version of Zoom that Zoom directly
                     offers for free to its customers). Beginning the earlier of: (i) three (3) months
                     after RingCentral makes Free Zoom available to its customers, or (ii) June 1,
                     2018, Zoom shall invoice, and RingCentral shall pay, the fixed amount of


                     RingCentral may cease offering Free Zoom at any time in its sole discretion.
                     Upon thirty (30) days written notice to Zoom by RingCentral of its ceasing to
                     offer Free Zoom, Zoom shall cease invoicing RingCentral the following
                     month for Free Zoom. For avoidance of doubt, RingCentral users of Free
                     Zoom shall have unlimited time for one-on-one meetings, but meetings with
                     three (3) or more participants shall be limited to forty (40) minutes per
                     meeting.

            2.   Amendments to Large Meeting Capacity.

                 (a) Effective on the Fifth Amendment Effective Date, the revenue floor for the Large
                     Meeting Capacity Revenue Floor (as set forth in the table in Section 1(l)(2) of the Fourth
                     Amendment) shall be amended to be:

                                            License Type                   Revenue Share Floor
                                                                           (per license per month)




                     The Large Meeting Capacity Revenue Share shall otherwise remain unchanged.

                 (b) Beginning on the Fifth Amendment Effective Date and at no additional charge,
                     RingCentral may offer Large Meeting Capacity 300 to Customers who have subscribed to
                     Large Meeting Capacity 100 or Large Meeting Capacity 200. The Revenue Share Floor
                     applicable to any Customer that upgrades to Large Meeting Capacity 300 in accordance
                     with the previous sentence shall remain at Large Meeting Capacity 100’s or Large
                     Meeting Capacity 200’s Revenue Share Floor, as applicable. RingCentral shall not be
                     required to charge any additional amounts to these Customers for the upgrade.

            3.   Zoom APIs. RingCentral shall have access to Zoom’s APIs for resale to Customers under
                 Zoom’s per minute-based plan at the following pricing. Beginning after RingCentral begins


                                                             Page 2 of 3

                                                                                            EXHIBIT 1, Page 76 of 97
DocuSign Envelope ID: C65B93FE-12B1-4684-AC9E-742316D32523
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 78 of 98
                                                                                              EXECUTION COPY


                 commercial resale of the Zoom’s API, RingCentral commits to pay Zoom at least the
                 “RingCentral Monthly Committed Payment to Zoom” associated with the Tier to which
                 RingCentral is assigned. RingCentral shall first be assigned to the Standard tier and may
                 switch to a different tier at any time upon thirty (30) days’ prior notice to Zoom. The Zoom
                 APIs shall be functionally identical for all tiers.

                             Tier          Cost per          Minimum Monthly          RingCentral Monthly
                                           Minute             Commit (mins)        Committed Payment to Zoom




            4.   Paragraph 18(b) of the Zoom-RingCentral Strategic Alliance Agreement dated October 8,
                 2013 is hereby deleted in its entirety.

            5.   Minimum Purchases

                 (a) Beginning December 1, 2017, RingCentral shall purchase one (1) subscription to Zoom
                 Webinar 10,000 for any month in which it does not resell any subscriptions to that Service.


                 (b) For the avoidance of doubt, Section 5(a) shall not apply in any month where RingCentral
                 resells one or more subscriptions to Zoom Webinar 10,000.




            IN WITNESS WHEREOF, the Parties have each caused this Fifth Amendment to be signed and
            delivered by its duly authorized representative as of the Fifth Amendment Effective Date.



                    Zoom Video Communications, Inc.                 RingCentral, Inc.



                    By:        _________________________            By:      _________________________
                           Roy Benhorin
                    Name: _________________________                 Name: Ryan
                                                                          _________________________
                                                                               Azus

                    Title:      Head of Finance
                               _________________________            Title:   _________________________
                                                                             EVP Global Sales & Services

                    Date:       12/08/17
                               _________________________            Date:     _________________________
                                                                             12/7/2017




                                                              Page 3 of 3

                                                                                          EXHIBIT 1, Page 77 of 97
DocuSign Envelope ID: 9ACB016F-2CD5-4F46-B905-169C2ADD5DC2
                     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 79 of 98
                                                                                                    EXECUTION




                 SIXTH AMENDMENT TO ZOOM—RINGCENTRAL STRATEGIC ALLIANCE
                                       AGREEMENT


                    This Sixth Amendment to the Zoom-RingCentral Strategic Alliance Agreement (this
            “Sixth Amendment”) is dated effective November 21, 2017 (the “Sixth Amendment Effective
            Date”) and amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013
            by and between Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments,
            exhibits, and addenda thereto (the “Agreement”). Any capitalized term used herein but not
            expressly defined in this Sixth Amendment shall have the same meaning given to such term in
            the Agreement.

                  WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the
            Zoom service;

                    WHEREAS, the Parties mutually desire to amend the Agreement;

                   NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
            which is hereby acknowledged, the Parties hereby amend the Agreement as follows:

            1.   The existing paragraph regarding “Pricing for Use of Services with Free
                 Version of Zoom” will be deleted and replaced with:

                 (a) Pricing for Use of Services with Free Version of Zoom. Beginning on the
                     Fifth Amendment Effective Date, Zoom shall allow RingCentral users to have
                     access to the free version of Zoom (“Free Zoom”) (which shall have no fewer
                     features or less functionality than the version of Zoom that Zoom directly
                     offers for free to its customers). Beginning the earlier of: (i) three (3) months
                     after RingCentral makes Free Zoom available to its customers, or (ii) June 1,
                     2018, Zoom shall invoice, and RingCentral shall pay, the fixed amount of
                                                                per month (which shall be pro-rated
                     for partial months) (the “Free Zoom Service Fee”) for any number of users.
                     After August 1, 2018, RingCentral may cease offering Free Zoom in its sole
                     discretion upon sixty (60) days prior written notice to Zoom. Zoom shall
                     cease invoicing RingCentral in and after the month during which RingCentral
                     ceases offering Free Zoom. For avoidance of doubt, RingCentral users of
                     Free Zoom shall have unlimited time for one-on-one meetings, but meetings
                     with three (3) or more participants shall be limited to forty (40) minutes per
                     meeting.

            2.   Amendments to Large Meeting Capacity.

                 (a) Effective on the Sixth Amendment Effective Date, the revenue floor for the Large
                     Meeting Capacity Revenue Floor (as set forth in the table in Section 1(l)(2) of the Fifth
                     Amendment) shall be amended to be:


                                                             Page 1 of 2

                                                                                        EXHIBIT 1, Page 78 of 97
DocuSign Envelope ID: 9ACB016F-2CD5-4F46-B905-169C2ADD5DC2
                     Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 80 of 98
                                                                                                         EXECUTION


                                           License Type                      Revenue Share Floor
                                                                             (per license per month)




                    The Large Meeting Capacity Revenue Share shall otherwise remain unchanged.

            3.   Ultimate Edition. The Parties acknowledge and agree that RingCentral Office Enterprise
                 will be renamed to RingCentral Office Ultimate. All of RingCentral’s rights under the
                 Agreement with respect to RingCentral Office Enterprise shall extend to RingCentral Office
                 Ultimate.


            IN WITNESS WHEREOF, the Parties have each caused this Sixth Amendment to be signed and
            delivered by its duly authorized representative as of the Sixth Amendment Effective Date.



                    Zoom Video Communications, Inc.                RingCentral, Inc.



                    By:      _________________________             By:      _________________________

                    Name: _________________________
                          Roy Benhorin                             Name: Ryan
                                                                         _________________________
                                                                              Azus

                    Title:    _________________________
                             Head of Finance                       Title:   _________________________
                                                                            EVP Global Sales & Services

                    Date:    _________________________
                             12/29/2017                            Date:     _________________________
                                                                            12/29/2017




                                                             Page 2 of 2

                                                                                              EXHIBIT 1, Page 79 of 97
DocuSign Envelope ID: 7F27417A-3CFC-4F94-9F87-20B38B84340E
                        Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 81 of 98




                       SEVENTH AMENDMENT TO ZOOM—RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT

                    This Seventh Amendment to the Zoom-RingCentral Strategic Alliance Agreement (this “Seventh
            Amendment”) is dated effective October 4, 2018 (the “Seventh Amendment Effective Date”) and
            amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013 by and between
            Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments, exhibits, and addenda
            thereto (the “Agreement”). Any capitalized term used herein but not expressly defined in this Seventh
            Amendment shall have the same meaning given to such term in the Agreement.

                       WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the Zoom
            service;

                       WHEREAS, the Parties mutually desire to amend the Agreement;

                     NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is
            hereby acknowledged, the Parties hereby amend the Agreement to add the following Addendum as
            follows:




                                                                                          EXHIBIT 1, Page 80 of 97
DocuSign Envelope ID: 7F27417A-3CFC-4F94-9F87-20B38B84340E
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 82 of 98




                                                                Addendum

                 1. In an effort to increase quality tracking and reporting, RingCentral had requested Zoom to
                    enhance Call Detail Record (CDR) reporting (“CDR Reporting”). As part of this enhancement,
                    Zoom will be required to perform engineering customization and deploy a new database to
                    store additional data.
                 2. Zoom will provide enhancements to CDR Reporting to include:
                        a. Meeting Number
                        b. Meeting owner’s mailbox id
                        c. End to end encryption - per participant (ON/OFF)
                        d. OS version
                        e. SIP-Call-ID
                        f. Network Type of participant (Wired/Wireless/3G/4G/LTE)
                        g. CPU consumption per participant (Application/System)
                        h. Webinar attendee data (limited to current available data on dashboard)
                        i. Webinar panelist data (a way to determine a Webinar panelist)
                        j. Whether user came from Meetings standalone client
                        k. ZMR of each participant
                        l. Video for both sending and receiving for each participant
                        m. Resolution
                        n. Frame rate
                        o. Screen sharing both sending and receiving for each participant
                        p. Bitrate
                        q. Latency
                        r. Jitter
                        s. Packet Loss-Average (Max)
                        t. Resolution
                        u. Frame rate
                        v. Telephone and Gateway of each PSTN participant
                 3. RingCentral shall pay Zoom an additional recurring                      for reporting fees for CDR
                    Reporting. This addendum will be coterminous with the Agreement unless terminated sooner
                    as permitted therein. Zoom shall commence invoicing for the CDR reporting fees when the CDR
                    Reporting enhancements are operational.
                 4. Except as set forth above, all other terms and conditions of the Agreement shall remain in full
                    force and effect.




                                                       [SIGNATURE PAGE TO FOLLOW]




                                                                                            EXHIBIT 1, Page 81 of 97
DocuSign Envelope ID: 7F27417A-3CFC-4F94-9F87-20B38B84340E
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 83 of 98




            IN WITNESS WHEREOF, the Parties have each caused this Seventh Amendment to be signed and
            delivered by its duly authorized representative as of the Seventh Amendment Effective Date.



               Zoom Video Communications, Inc.               RingCentral, Inc.

               By: _________________________                 By: _________________________
                                                                   Ryan Azus
               Name: _______________________
                      Roy Benhorin                           Name: _______________________

               Title: ________________________
                        Head of Finance                              EVP Global Sales & Services
                                                             Title: ________________________
                                                                   10/9/2018
               Date: _________________________
                      10/05/18                               Date: _________________________




                                                                                      EXHIBIT 1, Page 82 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 84 of 98
                                                                                            CONFIDENTIAL


                                          EIGHTH AMENDMENT TO
                              ZOOM-RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT

            This Eighth Amendment to the Zoom-RingCentral Strategic Alliance Agreement (the “Eighth
            Amendment”) is dated effective January 25, 2019 (the “Eighth Amendment Effective Date”)
            and amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013 by and
            between Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments, exhibits,
            and addenda thereto (the “Agreement”). Any capitalized term used herein but not expressly
            defined in this Eighth Amendment shall have the same meaning given to such term in the
            Agreement.

            WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the Zoom
            service;

            WHEREAS, the Parties mutually desire to amend the Agreement;

            NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is
            hereby acknowledged, the Parties hereby amend the Agreement as follows:

            1.     Extension of the Term of the Agreement. Section 16(a) of the Agreement is
            replaced in its entirety with the following:

                     Term. The initial term of the Agreement shall commence on the Effective
                     Date and, unless earlier terminated in accordance with Section 16(b), expire
                     on January 31, 2021 (the “Initial Term”). The Agreement shall then
                     automatically renew for two (2) additional one- (1-) year terms (each, a
                     “Renewal Term,” with the Initial Term and all Renewal Terms (if any)
                     collectively the “Term”); provided, however, if RingCentral or Zoom provides
                     written notice to either party at least six (6) months before the end of the
                     Initial Term or first Renewal Term, as applicable, of its intention not to renew
                     the Agreement, the Agreement shall terminate at the end of such Initial
                     Term or first Renewal Term, as applicable. For the avoidance of doubt,
                     following the end of the Term the Agreement shall enter into the EOL Period
                     set forth in Section 16(d).

            2.     Product Integration. Upon a schedule to be mutual agreed by the Parties, each
            Party shall develop and implement an integration providing links to, and single user sign-
            on access points for, the other Party’s products and services (the “Cross Integration”).
            For illustrative purposes only, Exhibit A7-1 hereto provides examples of the Cross
            Integration. Each Party shall bear its own costs in designing, developing, testing,
            implementing, and operating the Cross Integration.



                                                             Page 1 of 10

                                                                                     EXHIBIT 1, Page 83 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 85 of 98
                                                                                                    CONFIDENTIAL


            3.     Referral Program. The Parties shall establish a referral program under which
            Zoom may refer, but is not required to refer, potential customers to RingCentral in
            exchange for referral fees. This referral program shall be governed by the terms Schedule
            A7-1, which are hereby incorporated by reference.

            4.     Press Release. No later than six (6) months after the completion of the Cross
            Integration (but at a date during such period to be mutually agreed upon by both Parties),
            the Parties shall issue a joint press release (whose form and content shall be mutually
            agreed by the Parties) that (a) includes a quote from an Executive Vice President-level
            or higher executive] of each Party and (b) announces that the Parties have extended this
            Agreement and relationship and the Cross Integration.

            5.      Except as expressly amended by this Eighth Amendment, all other terms and
            conditions of the Agreement shall remain unchanged and in full force and effect. To the
            extent any provision of the Agreement conflicts with the provisions of this Eighth
            Amendment, this Eighth Amendment shall control.

            6.    This Eighth Amendment may be signed in counterparts and delivered by facsimile,
            e-mailed PDF, or other electronic file. Each such counterpart will constitute an original
            document and the counterparts, taken together, will constitute one and the same
            instrument. A scanned or facsimile copy of a Party’s signature page shall be deemed to
            be an original.


            IN WITNESS WHEREOF, the Parties have each caused this Eighth Amendment to be signed
            and delivered by its duly authorized representative as of the Eighth Amendment Effective Date.



                 Zoom Video Communications, Inc.                            RingCentral, Inc.


                 By: _________________________                              By: ___________________________
                 Name: Roy Benhorin                                         Name: Ryan Azus
                 Title:    Head of Finance                                  Title:   EVP, Global Sales and Service
                           1/28/2019                                               1/25/2019
                 Date: ________________________                             Date: __________________________




                                                             Page 2 of 10

                                                                                             EXHIBIT 1, Page 84 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 86 of 98
                                                                                               CONFIDENTIAL


                                                             Schedule A7-1

                                                         Referral Program

            1.           Definitions.

            1.1.      “Administrative Fees” means any administrative recovery fees, 911 or other
            emergency service recovery fees, or similar fees charged by RingCentral to a Fee-Qualifying
            Referral.

            1.2.         “Distribution Partners” means channel partners and resellers of the subject entity.

            1.3.         “Fee-Qualifying Referral” has the meaning set forth in Section 3.3.

            1.4.        “Free Trial Period” means any initial free trial, refund, or money-back guarantee
            period for RingCentral Services.

            1.5.       “MRR” means the total amount of monthly recurring subscription revenue for
            RingCentral Services paid by a Fee-Qualifying Referral to RingCentral or its Affiliates during the
            applicable month. MRR does not include One-Time Charges, Taxes, or Administrative Fees.
            For the avoidance of doubt, MRR relates to the amounts actually paid by a Fee-Qualifying
            Referral to RingCentral or its Affiliates, not amounts billed to a Fee-Qualifying Referral by
            RingCentral or its Affiliates.

            1.6.        “One-Time Charges” means any non-recurring charges billed to a Fee-Qualifying
            Referral, including but not limited to charges for toll-free numbers, vanity searches and numbers,
            phones and other equipment, and professional recordings.

            1.7.       “Qualified Referral” is a Referred Customer that has been approved by RingCentral
            in accordance with the terms of Section 3.1.

            1.8.     “Referral Date” means, with respect to a Referred Customer, the date on which
            Zoom properly submits such Referred Customer in accordance with the terms of Section 3.1.

            1.9.         “Referral Fee Period” means, with respect to a Fee-Qualifying Referral, the period
            (a) beginning on the date such Fee-Qualifying Referral first consummates a purchase of
            RingCentral Services (but only after the applicable Referral Date) and (b) ending on the earlier
            of (i) the date such Fee-Qualifying Referral first ceases to subscribe to the RingCentral Services
            and (ii) the Termination Date.

            1.10.        “Referral Fees” has the meaning set forth in Section 4.1.

            1.11.        “Referral Program Term” has the meaning set forth in Section 9

            1.12.        “Residual Percentage” means




                                                               Page 3 of 10

                                                                                      EXHIBIT 1, Page 85 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 87 of 98
                                                                                                     CONFIDENTIAL




            1.13.     “RingCentral Services” means RingCentral’s and its Affiliates’ products and
            services.

            1.14       “Service Activation Date” with respect to a RingCentral customer means the date
            the applicable RingCentral Services were first fully activated for such RingCentral customer.

            1.15.       “Taxes” means any federal, state, provincial, local, municipal, foreign, or other taxes
            and fees, including but not limited to any Universal Service Fund, TRS, and 911 taxes and fees.

            1.16.     “Termination Date” means the last day of the Term (or, if RingCentral elects an EOL
            Period under Section 16(d) of the Agreement, the last day of the EOL Period).

            1.17.        “Terms of the Referral Program” means the terms of this Schedule A7-1.

            1.18       “Upfront Multiplier” with respect to a Fee-Qualifying Referral means the multiplier in
            the column “Upfront Multiplier” in Table A7-1-1 below, based on such Fee-Qualifying Referral’s
            contractual commitment to RingCentral or its Affiliates as of the first day of applicable Referral
            Fee Period.

                             Table A7-1-1: Upfront Multipliers
                                Contractual Commitment                          Upfront Multiplier




            2.           Engagement as Referral Partners. RingCentral hereby appoints Zoom, and Zoom
            hereby accepts appointment, to refer potential customers (“Referred Customers”) to
            RingCentral for the marketing, promotion, and sale of RingCentral Services on a non-exclusive
            basis, in all cases consistent with these Terms of the Referral Program.

            3.           Qualifying Referrals.

            3.1.         Zoom may refer, but is not required to refer, potential customers (each, a “Referred
            Customer”) to RingCentral that have shown an interest in, or are reasonably likely to show an
            interest in, RingCentral Services.

            3.2.      Submission of Referrals. All referrals of Referred Customers by Zoom shall be
            through a mutually agreed process. After Zoom submits a Referred Customer through this
            process, RingCentral shall approve or reject the Referred Customer. RingCentral may reject a
            Referred Customer if:

                         3.2.1.       RingCentral, its Affiliates, or any of their respective Distribution Partners (a)
                                      is soliciting or in an active sales cycle with such Referred Customer as of
                                      the Referral Date; or (b) has solicited or been in an active sales cycle with


                                                             Page 4 of 10

                                                                                             EXHIBIT 1, Page 86 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 88 of 98
                                                                                                   CONFIDENTIAL


                                      such Referred Customer any time during the twelve (12) months
                                      immediately prior to the Referral Date;

                         3.2.2        A Distribution Partner of RingCentral or any of its Affiliates registered such
                                      Referred Customer with RingCentral or its Affiliates as a lead any time
                                      during the twelve (12) months immediately prior to the Referral Date;

                         3.2.2.       The Referred Customer is a customer of, or was a customer of, RingCentral
                                      Services (whether provided by RingCentral, its Affiliates, or their respective
                                      Distribution Partners) any time during the twelve (12) months immediately
                                      prior to the Referral Date.

            3.3.          Effective Period of Referrals. Qualified Referrals shall remain effective from the
            date RingCentral approves the applicable Qualified Referral in accordance with Section 3.1 until
            six (6) months thereafter (the “Referral Effective Period”). If RingCentral consummates a sale
            of RingCentral Services with a Qualified Referral during the applicable Referral Effective Period,
            such Qualified Referral shall be deemed a “Fee-Qualifying Referral,” and Zoom may earn
            Referral Fees for such Fee-Qualifying Referral in accordance with Section 4 below. If
            RingCentral fails to consummate a sale with a Qualified Referral before the last day of the
            Referral Effective Period, the Qualified Referral shall cease to be a Qualified Referral, and Zoom
            shall not be eligible to receive any Referral Fees or other compensation for such Qualified
            Referral under this Agreement. Notwithstanding the foregoing, if a Distribution Partner of
            RingCentral or its Affiliates registers a Qualified Referral with RingCentral or its Affiliates as a
            lead prior to its Service Activation Date, such Qualified Referral shall not be deemed a Fee-
            Qualifying Referral unless, and only after such time that, such Qualified Referral confirms in
            writing that Zoom was its designated its broker-of-record on its Service Activation Date.

            3.4.          No Referral Fees for Prior Referrals. No referral of a potential customer by Zoom
            or its Affiliates to RingCentral, its Affiliates, or their respective Distribution Partners prior to the
            Eighth Amendment Effective Date shall be deemed a Qualified Referral, and no Referral Fees
            (as defined below) shall be due thereon.

            4.           Referral Fees.

            4.1.        During the Referral Program Term, Zoom shall earn referral fees for Fee-Qualifying
            Referrals in accordance with this Section 4 (“Referral Fees”).

            4.2.         For each Fee-Qualifying Referral, Zoom will earn a Referral Fee of:




                                                             Page 5 of 10

                                                                                           EXHIBIT 1, Page 87 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 89 of 98
                                                                                                   CONFIDENTIAL


                                      calendar month) until the end of such Qualified Referral’s Referral Fee
                                      Period.

            4.3.        Notwithstanding the terms of Section 4.2, if a Fee-Qualifying Referral receives a
            refund of, or credits against, MRR for which RingCentral or its Affiliates has already paid Referral
            Fees to Zoom, RingCentral or its Affiliates may deduct the amount of Referral Fees paid in
            connection with such MRR against Referral Fees owed to Zoom in future periods.

            4.4.         Earning Schedule.

                         4.4.1.       Zoom shall earn the Referral Fee in Section 4.2.1 immediately after the
                                      last day of the first calendar month of the Qualified Referral’s Referral Fee
                                      Period.

                         4.4.2.      Zoom shall earn the Referral Fees in Section 4.2.2 on a monthly basis
                                     immediately after the last day of each applicable calendar month.

                         4.4.3.       Notwithstanding the terms of Sections 4.2.1 and 4.2.2:

                                      4.4.3.1.    In the event a Fee-Qualifying Referral prepays MRR for any
                                                  part of the applicable Referral Fee Period, for the purposes of
                                                  Sections 4.2.1 and 4.2.2 such MRR shall be allocated as if paid
                                                  during the calendar month to which it applies.




                                      4.4.3.2.    Zoom shall not earn any Referral Fees for MRR paid by a Fee-
                                                  Qualifying Referral during a Free Trial Period unless and until,
                                                  on the date of the expiration of such Free Trial Period, the Fee-
                                                  Qualifying Referral remains a paying subscriber to the
                                                  RingCentral Services (a “Successful Conversion”). Upon a
                                                  Successful Conversion, Zoom shall earn Referral Fees for the
                                                  Free Trial Period in accordance with this Section 4, with such
                                                  Referral Fees deemed earned in the calendar month during
                                                  which the Successful Conversion occurred (and RingCentral
                                                  shall pay such Referral Fees in accordance therewith).

            4.5.        RingCentral, its Affiliates, and their respective Distribution Partners may terminate or
            suspend a Fee-Qualifying Referral from the RingCentral Services at any time in their sole
            discretion, and Zoom shall not earn any additional Referral Fees for such Fee-Qualifying Referral
            after such termination or during such suspension.

                                                             Page 6 of 10

                                                                                           EXHIBIT 1, Page 88 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 90 of 98
                                                                                                CONFIDENTIAL




            4.6.       If a Referral Fee calculation results in a fractional cent, the fee will be rounded down
            to the nearest cent.

            5.           Payment of Referral Fees.

            5.1.       No later than thirty (30) calendar days after the last day of each calendar month (the
            “Subject Calendar Month”), RingCentral will (a) provide Zoom with a monthly statement
            showing all Referral Fees earned by Zoom during the Subject Calendar Month and any offsets
            against that amount as permitted by this Agreement (the “Monthly Statement”) and (b) pay all
            Referral Fees earned in the Subject Calendar Month to Zoom. RingCentral’s Affiliates may
            separately provide Monthly Statements and payment of Referral Fees to Zoom as RingCentral
            deems appropriate.

            5.2.       On and after the Termination Date, Zoom shall not earn any Referral Fees on MRR
            paid by Referred Customers, Qualified Referrals, or Fee-Qualifying Referrals. For the avoidance
            of doubt, RingCentral shall pay any Referral Fees earned by Zoom prior to the Termination Date
            in accordance with Section 5.1.

            5.3.      RingCentral may offset any amounts Zoom owes RingCentral or its Affiliates under
            the Agreement against Referral Fees.

            5.4.       Zoom and its Affiliates are solely responsible for all federal, state, provincial, local,
            foreign, and other taxes and fees that may be due as a result of Referral Fees or any other
            payments by RingCentral or its Affiliates to Zoom or its Affiliates under these Terms of the
            Referral Program.

            6.           RingCentral’s Discretion to Set Terms of Service and to Reject Customers.
            Zoom has no authority under this Agreement to offer to sell, sell, or resell RingCentral Services
            or to bind RingCentral, its Affiliates, or their respective Distribution Partners to any sales or
            subscription terms. RingCentral, its Affiliates, and their respective Distribution Partners have the
            right, in their sole and absolute discretion, to enter into or not enter into any agreement or sale
            with a Qualified Referral. Furthermore, RingCentral, its Affiliates, and their respective
            Distribution Partners shall at all times be permitted to take any action against Qualified Referrals
            as permitted by law or regulation or under their respective terms of service, privacy policy, terms
            of use, and other service agreements, policies, and procedures, including discontinuation,
            suspension, or termination of RingCentral Services. RingCentral, its Affiliates, and their
            respective Distribution Partners have the sole right to set the terms and conditions on which they
            enter into any agreement for sale of or subscription to RingCentral Services, including without
            limitation setting the prices and terms and conditions for the RingCentral Services, offering any
            Free Trial Periods, or providing any refunds are credits. RingCentral, its Affiliates, and their
            respective Distribution Partners may change or cease providing the RingCentral Services at any
            time in their sole discretion.

            7.           Referral Program Obligations.

            7.1.       Zoom is under no obligation to refer potential customers to RingCentral and does not
            commit to providing any volume of Referred Customers or revenue to RingCentral.

                                                             Page 7 of 10

                                                                                        EXHIBIT 1, Page 89 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 91 of 98
                                                                                                  CONFIDENTIAL




            7.2.         Zoom and its Affiliates will obtain a Referred Customer’s consent before referring
            such Referred Customer to RingCentral. In referring a Referred Customer to RingCentral, Zoom
            and its Affiliates shall comply with all applicable law and regulation with respect to the disclosure
            of the Referred Customer’s information, including without limitation under applicable
            confidentiality agreements or privacy laws or regulations.

            7.3.        Zoom and its Affiliates may contact their customers and prospects about the
            possibility of purchasing RingCentral Services (“Referral Activities”). In conducting Referral
            Activities and otherwise exercising their rights and performing their obligations under this
            Agreement, Zoom and its Affiliates shall comply with all applicable laws and regulations and use
            commercially reasonable efforts to ensure that their Referral Activities do not damage
            RingCentral’s, its Affiliates’, or their respective Distribution Partners’ reputations. Zoom and its
            Affiliates shall not make any representations, warranties, commitments, or covenants with
            respect to the RingCentral Services.

            7.4.         Neither Party will hold itself out as a representative or agent of the other Party.

            7.5.        Zoom will not knowingly refer a Referred Customer to RingCentral that it knows is
            currently a customer of the RingCentral Services.

            7.6.       Each Party (and their respective Affiliates) shall be solely responsible for payment of
            any amounts owed to its employees, contractors, agents, representatives, and Distribution
            Partners. Other than the payment of Referral Fees pursuant to this Agreement, each Party will
            bear its own costs in carrying out its obligations under this Agreement.

            7.7.       Neither Party will be required to engage in any other marketing or promotion of the
            other Party’s services, including without limitation the RingCentral Services.

            7.8.          During the Referral Program Term and for twelve (12) months thereafter, Zoom and
            its Affiliates shall not solicit or communicate with any Fee-Qualifying Referral or other customer
            of RingCentral for the purpose of attempting to cause such Fee-Qualifying Referral or other
            customer to cease subscribing the RingCentral Services or migrating to a platform that competes
            with the RingCentral Services.

            7.9         RingCentral shall not actively engage Qualified Referrals with the intention of
            switching such Qualified Referrals from a Zoom product to a competing product provided by
            RingCentral; provided, however, the foregoing shall not prevent RingCentral or its Affiliates from
            offering to sell or selling RingCentral’s Office or Contact Center products.

            8.           Use of Trademarks.

            8.1.         Without prejudice to the Parties’ rights and responsibilities under Section 9 (Marks)
            of the Agreement, each Party and its Affiliates may not use the other Party’s and its Affiliates’
            names, logos, trademarks, service marks, or trade names (collectively, “Marks”) in any
            advertising, publicity, or other public communication in connection with these Terms of the
            Referral Program without the other Party’s prior written consent. Any use of RingCentral’s or its
            Affiliates’ Marks shall comply with RingCentral’s then-current guidelines regarding use of its

                                                             Page 8 of 10

                                                                                          EXHIBIT 1, Page 90 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 92 of 98
                                                                                           CONFIDENTIAL


            Marks,     available     as    of    the    Eighth    Amendment      Effective Date at
            https://www.ringcentral.com/brandlibrary, the terms of which (as may be amended by
            RingCentral from time to time) are hereby incorporated by reference.

            8.2.        Notwithstanding the provisions of Section 8.1, either Party may refer to the other
            Party in disclosing these Terms of the Referral Program to the extent required pursuant to
            securities laws or regulations or stock exchange listing rules.

            9.      Term. These Terms of the Referral Program shall remain in effect from the Eighth
            Amendment Effective Date until the Termination Date (the “Referral Program Term”).

            10.        Independent Contractors. The Parties acknowledge and agree that the terms of
            Section 7 (Independent Contractor Status) of the Agreement remain valid and in effect
            notwithstanding these Terms of the Referral Program.




                                                             Page 9 of 10

                                                                                   EXHIBIT 1, Page 91 of 97
DocuSign Envelope ID: 01B65F6C-497E-423F-AABD-125838F9E7F4
                      Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 93 of 98
                                                                                    CONFIDENTIAL


                                                             Exhibit A7-A




                                                             Page 10 of 10

                                                                             EXHIBIT 1, Page 92 of 97
        Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 94 of 98
                                                                                    CONFIDENTIAL


                             NINTH AMENDMENT TO
                ZOOM-RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT

This Ninth Amendment to the Zoom-RingCentral Strategic Alliance Agreement (the “Ninth
Amendment”) is dated effective June 28, 2019 (the “Ninth Amendment Effective Date”) and
amends the Zoom-RingCentral Strategic Alliance Agreement dated October 8, 2013 by and
between Zoom Video Communications, Inc. and RingCentral, Inc., and all amendments, exhibits,
and addenda thereto (the “Agreement”) with regards to the AT&T environment within the
RingCentral instance. Any capitalized term used herein but not expressly defined in this Ninth
Amendment shall have the same meaning given to such term in the Agreement.

WHEREAS, the Agreement sets forth the terms under which RingCentral shall resell the Zoom
service;

WHEREAS, the Parties mutually desire to amend the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby amend the Agreement as follows:

1.       Access to Customer Information from China. All Zoom employees and subcontractors
in China with access to the “AT&T Office@Hand Meetings” service in the RC ATT instance (the
“RC-AT&T Service”) (a) may not work exclusively or almost exclusively from a remote location
and (b) may not have access to any RingCentral or AT&T customer information for RC- AT&T
Service other than Permitted Customer Information. “Permitted Customer Information” means
(i) the meeting host’s account ID, account name, personal meeting identifier, country information,
first name, last name, mailbox ID, and e-mail address; (ii) meeting scheduling information; (iii) the
user names and phone numbers of the meeting participants; (iv) client hardware information (e.g.,
type of device, such as Windows or Mac, CPU, and memory size); (v) operating system version,
(vi) brand of microphone (such as the headphone model); (vii) camera information (such as its
manufacturer); (viii) computer speaker; (ix) IP address of the meeting participants; and (x)
RingCentral data center location. The Parties acknowledge and agree that the foregoing
definition of Permitted Customer Information relates to the feature set of the Services as of the
Ninth Amendment Effective Date. In the event the Parties agree to change such feature set, they
shall revisit the definition of Permitted Customer Information to include such additional information
as reasonably necessary in a mutually signed amendment.

2.      Except as expressly amended by this Ninth Amendment, all other terms and conditions of
the Agreement shall remain unchanged and in full force and effect. To the extent any provision
of the Agreement conflicts with the provisions of this Ninth Amendment, this Ninth Amendment
shall control.

3.     This Ninth Amendment may be signed in counterparts and delivered by facsimile, e-mailed
PDF, or other electronic file. Each such counterpart will constitute an original document and the
counterparts, taken together, will constitute one and the same instrument. A scanned or facsimile
copy of a Party’s signature page shall be deemed to be an original.




                                             Page 1 of 3

                                                                            EXHIBIT 1, Page 93 of 97
Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 95 of 98
                                                         CONFIDENTIAL


                     [Signature page follows.]




                            Page 2 of 3

                                                  EXHIBIT 1, Page 94 of 97
       Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 96 of 98
                                                                                  CONFIDENTIAL


IN WITNESS WHEREOF, the Parties have each caused this Ninth Amendment to be signed and
delivered by its duly authorized representative as of the Ninth Amendment Effective Date.




   Zoom Video Communications, Inc.                RingCentral, Inc.



  By: _________________________                       By: ___________________________

  Name: Aparna Bawa                                   Name: Ryan Azus

  Title:   General Counsel                            Title:    EVP, Global Sales and Service
         Jun 30, 2019                                          Jun 30, 2019
  Date: ________________________                      Date: __________________________




                                        Page 3 of 3

                                                                          EXHIBIT 1, Page 95 of 97
          Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 97 of 98




                                         TENTH AMENDMENT TO
                             ZOOM-RINGCENTRAL STRATEGIC ALLIANCE AGREEMENT


This Tenth Amendment to the Zoom-RingCentral Strategic Alliance Agreement (this “Tenth Amendment”) is dated
effective September 24, 2020 (the “Tenth Amendment Effective Date”) and amends the Zoom-RingCentral Strategic
Alliance Agreement dated October 8, 2013 by and between Zoom Video Communications, Inc. and RingCentral, Inc.,
and all amendments, exhibits, and addenda thereto (the “Agreement”). Any capitalized term used herein but not
expressly defined in this Tenth Amendment shall have the same meaning given to such term in the Agreement.

WHEREAS, the Agreement sets forth the terms under which RingCentral may resell the Zoom service;

WHEREAS, the Parties mutually desire to amend the Agreement and the Fifth Amendment to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby amend the Agreement as follows:

1.   Section 1(z) (Definitions) is hereby deleted in its entirety and replaced with the following:

     (z) “Zoom Webinars Revenue Share” means, with respect to a license for Zoom Webinars, the greater of (1)
         and (2) below, as calculated each calendar month:

                       (1)




2.   Section 5 of the Fifth Amendment (Minimum Purchases) to the Agreement is hereby deleted in its entirety and
     replaced with the following:

     5. Minimum Purchases




                                                      Page 1 of 2

                                                                                          EXHIBIT 1, Page 96 of 97
          Case 5:21-cv-01727-EJD Document 36 Filed 03/25/21 Page 98 of 98




Except as expressly amended by this Tenth Amendment, all other terms and conditions of the Agreement shall
remain unchanged and in full force and effect. To the extent any provision of the Agreement conflicts with the
provisions of this Tenth Amendment, this Tenth Amendment shall control.

This Tenth Amendment may be signed in counterparts and delivered by facsimile, e-mailed PDF, or other electronic
file. Each such counterpart will constitute an original document and the counterparts, taken together, will constitute
one and the same instrument. A scanned or facsimile copy of a Party’s signature page shall be deemed to be an
original.

IN WITNESS WHEREOF, the Parties have each caused this Tenth Amendment to be signed and delivered by its duly
authorized representative as of the Tenth Amendment Effective Date.



         Zoom Video Communications, Inc.                     RingCentral, Inc.



         By:    _________________________                    By:    _________________________

         Name: _________________________                     Name: _________________________

         Title: _________________________                    Title: _________________________

         Date: _________________________                     Date: _________________________




                                                     Page 2 of 2

                                                                                        EXHIBIT 1, Page 97 of 97
